 

 Exhibit 10.1

 



Execution Version

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

This Second Amendment to the Third Amended and Restated Loan Agreement (this
"Amendment"), dated as of July 19, 2019, is entered into by and among WHITEHORSE
FINANCE CREDIT I, LLC (the "Company"), JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as lender (the "Lender") and administrative agent (the
"Administrative Agent"), CITIBANK, N.A., as collateral agent (the "Collateral
Agent") and securities intermediary (the "Securities Intermediary"), WHITEHORSE
FINANCE, INC. (the "Portfolio Manager") and Virtus Group LP, as collateral
administrator (the "Collateral Administrator"). Reference is hereby made to the
Third Amended and Restated Loan Agreement (as amended by the First Amendment,
dated as of November 19, 2018, and as further amended or modified from time to
time, the "Loan Agreement"), dated as of May 15, 2018, among the Company, the
Lender, the Administrative Agent, the Collateral Agent, the Securities
Intermediary, the Portfolio Manager and the Collateral Administrator.
Capitalized terms used herein without definition shall have the meanings
assigned thereto in the Loan Agreement.

 

WHEREAS, the parties hereto are parties to the Loan Agreement;

 

WHEREAS, the parties hereto desire to amend the terms of the Loan Agreement in
accordance with Section 10.05 thereof as provided for herein; and

 

ACCORDINGLY, the Loan Agreement is hereby amended as follows:

 

SECTION 1. AMENDMENT TO THE LOAN AGREEMENT

 

(a)                The definition of the term "Minimum Funding Amount" in the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

"Minimum Funding Amount" means, on any date of determination, the amount set
forth in the table below:

 

Period Start Date Period End Date Minimum Funding Amount (U.S.$) Amendment Date
To and including May 19, 2019 115,000,000 May 20, 2019 November 29, 2019
135,000,000 Unless the Commitment Increase Date has occurred, November 30, 2019
To and including the earlier of (i) the last day of the Reinvestment Period and
(ii) the Commitment Increase Date 155,000,000 If the Commitment Increase Date
occurs, the day following the Commitment Increase Date If the Commitment
Increase Date occurs, to and including the last day of the Reinvestment Period
175,000,000

 

(b)                The amendment to the Loan Agreement as set forth in Section
1(a) above is reflected in the conformed Loan Agreement. The Loan Agreement is
hereby amended in accordance with Section 10.05 thereof to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the bold and double-underlined text (indicated textually in the
same manner as the following example: bold and double-underlined text) as set
forth on the pages of the Loan and Security Agreement attached as Exhibit A
hereto. Exhibit A hereto constitutes a conformed copy of the Loan and Security
Agreement.

 



 

 

 

SECTION 2. MISCELLANEOUS.

 

(A)       The parties hereto hereby agree that, except as specifically amended
herein, the Loan Agreement is and shall continue to be in full force and effect
and is hereby ratified and confirmed in all respects. Except as specifically
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any party hereto
under the Loan Agreement, or constitute a waiver of any provision of any other
agreement.

 

(B)       The Collateral Administrator, the Collateral Agent and the Securities
Intermediary are hereby directed to execute and deliver this Amendment.

 

(C)       The Portfolio Manager hereby certifies that (i) all of the Company’s
representations and warranties set forth in Section 6.01 of the Loan Agreement
are true and correct (subject to any materiality qualifiers set forth therein)
as of the date hereof and (ii) as of the date hereof, no Default, Event of
Default or Market Value Cure Failure has occurred and is continuing.

 

(D)       This Amendment shall be governed by and construed in accordance with
the laws of the State of New York.

 

(E)       This Amendment may be executed in any number of counterparts by
facsimile or other written form of communication, each of which shall be deemed
to be an original as against any party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.

 

(F)       This Amendment shall be effective as of the date of this Amendment
first written above.

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

WHITEHORSE FINANCE CREDIT I, LLC

 

 

By: /s/ Joyson C. Thomas_________________________

Name: Joyson C. Thomas

Title: Authorized Signatory

 

  

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

  

By: /s/ James Greenfield__________________________

Name: James Greenfield

Title: Executive Director

  

 

CITIBANK, N.A., as Collateral Agent

  

 

By: /s/ Jacqueline Suarez_________________________

Name: Jacqueline Suarez

Title: Senior Trust Officer

 

 

CITIBANK, N.A., as Securities Intermediary

 

 

By: /s/ Jacqueline Suarez _________________________

Name: Jacqueline Suarez

Title: Senior Trust Officer





 

 

 



 

   

VIRTUS GROUP LP, as Collateral Administrator

  

 

By: /s/ Cynthia Gonzalvo_________________________

Name: Cynthia Gonzalvo

Title: Sr. Director

 

 

whitehorse finance, inc., as Portfolio Manager

  

 

By: /s/ Joyson C. Thomas_________________________

Name: Joyson C. Thomas

Title: Controller

 

 

The Financing Provider

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender

 

 

By: /s/ James Greenfield__________________________

Name: James Greenfield

Title: Executive Director



 

 

 

 

 

Annex A

 

Conformed Loan Agreement

 



 

 



 



Execution Version

Conformed through the First Amendment dated as of November 19, 2018

Conformed through the Second Amendment dated as of July 19, 2019



 

 




THIRD AMENDED AND RESTATED

LOAN AGREEMENT


dated as of

December 23, 2015

Amended and restated as of June 27, 2016

Amended as of October 14, 2016

Amended and restated as of June 29, 2017

Amended and restated as of May 15, 2018

among


WHITEHORSE FINANCE CREDIT I, LLC

The Financing Providers Party Hereto

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent

and

WHITEHORSE FINANCE, INC.,
as Portfolio Manager



 

 

 

 



 



Table of Contents



Page





Article I THE PORTFOLIO INVESTMENTS Section 1.01.   Purchases of Portfolio
Investments 19 Section 1.02.   Procedures for Purchases and Related Financings.
19 Section 1.03.   Conditions to Purchases or Substitutions 19 Section
1.04.   Sales of Portfolio Investments 21 Section 1.05.   Substitution. 22
Section 1.06.   Certain Assumptions Relating to Portfolio Investments. 23
Article II THE FINANCINGS Section 2.01.   Financing Commitments 23 Section
2.02.   [reserved] 23 Section 2.03.   Financings; Use of Proceeds. 23 Section
2.04.   Other Conditions to Financings 25 Section 2.05.   Conditions to Advances
27 Article III ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS Section 3.01.   The
Advances. 28 Section 3.02.   General 32 Section 3.03.   Taxes. 32 Article IV
COLLECTIONS AND PAYMENTS Section 4.01.   Interest Proceeds 35 Section
4.02.   Principal Proceeds 36 Section 4.03.   Principal and Interest Payments;
Prepayments; Commitment Fee. 36 Section 4.04.   MV Cure Account 37 Section
4.05.   Priority of Payments 38 Section 4.06.   Payments Generally 39 Section
4.07.   Termination or Reduction of Financing Commitments. 39 Article V THE
PORTFOLIO MANAGER Section 5.01.   Appointment and Duties of the Portfolio
Manager 40 Section 5.02.   Portfolio Manager Representations As to Eligibility
Criteria; Etc 40 Section 5.03.   Limitation of Liability; Indemnification. 41
Article VI REPRESENTATIONS, WARRANTIES AND COVENANTS Section
6.01.   Representations and Warranties 42 Section 6.02.   Covenants of the
Company 45 Section 6.03.   Amendments of Portfolio Investments, Etc 51 Article
VII EVENTS OF DEFAULT Article VIII ACCOUNTS; COLLATERAL SECURITY Section
8.01.   The Accounts; Agreement As to Control. 54 Section 8.02.   Collateral
Security; Pledge; Delivery. 56

 



 

 

 

Article IX THE AGENTS Section 9.01.   Appointment of Administrative Agent and
Collateral Agent 59 Section 9.02.   Additional Provisions Relating to the
Collateral Agent, Securities Intermediary and the Collateral Administrator. 63
Article X MISCELLANEOUS Section 10.01.   Non-Petition; Limited Recourse; Limited
Recourse 65 Section 10.02.   Notices 66 Section 10.03.   No Waiver 66 Section
10.04.   Expenses; Indemnity; Damage Waiver; Right of Setoff. 66 Section
10.05.   Amendments 67 Section 10.06.   Successors; Assignments. 67 Section
10.07.   Governing Law; Submission to Jurisdiction; Etc. 69 Section
10.08.   Interest Rate Limitation 70 Section 10.09.   PATRIOT Act 70 Section
10.10.   Counterparts 70 Section 10.11.   Headings 70 Section
10.12.   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
70

 

Schedules       Schedule 1 Transaction Schedule Schedule 2 Contents of Notice of
Acquisition Schedule 3 Eligibility Criteria Schedule 4 Concentration Limitations
Schedule 5 Portfolio Investments Schedule 6 Moody's Industry Classifications    
Exhibit       Exhibit A Form of Request for Advance

 

- ii - 

 

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT dated as of December 23, 2015, amended
and restated as of June 27, 2016, amended October 14, 2016, amended and restated
as of June 29, 2017 and amended and restated as of May 15, 2018 (this
"Agreement") among WHITEHORSE FINANCE CREDIT I, LLC, as borrower (the
"Company"); WHITEHORSE FINANCE, INC. (the "Portfolio Manager"); the Financing
Providers party hereto; the Collateral Agent party hereto (in such capacity, the
"Collateral Agent"); the Collateral Administrator party hereto (in such
capacity, the "Collateral Administrator"); the Securities Intermediary party
hereto (in such capacity, the "Securities Intermediary"); and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as administrative agent for the Financing Providers
hereunder (in such capacity, the "Administrative Agent").

 

The Portfolio Manager and the Company wish for the Company to acquire and
finance certain loans and other debt securities (together with the Subsidiary
Investments (as defined below), the "Portfolio Investments"), all on and subject
to the terms and conditions set forth herein.

 

On or about the date hereof, the Company intends to acquire Participation
Interests with elevation in certain Portfolio Investments listed on Schedule 5
hereto (the "Initial Portfolio Investments") pursuant to a Sale and
Participation Agreement (the "Natixis Sale Agreement"), dated on or about the
date hereof, between the Company and WhiteHorse Finance Warehouse, LLC (in such
capacity, the "Seller").

 

The Seller has entered into a certain credit facility (the "Natixis Credit
Facility") to finance its acquisition and holding of, inter alia, the Initial
Portfolio Investments. To facilitate the sale of the Initial Portfolio
Investments to the Company and the release of the Lien of the Natixis Collateral
Agent over the Initial Portfolio Investments, the proceeds of the initial
Advance will be paid pursuant to the Payment Direction Letter.

 

Furthermore, the Company intends to enter into a Sale and Contribution Agreement
(the "Parent Sale Agreement"), dated on or about the date hereof, between the
Company and WhiteHorse Finance, Inc. (the "Parent"), pursuant to which the
Company shall from time to time acquire additional Portfolio Investments from
the Parent.

 

The Portfolio Manager and the Company wish for the Permitted Subsidiary to
purchase or originate certain loans made to obligors in the State of California
(the "Subsidiary Investments") and the Company wishes to provide proceeds of
Advances to the Permitted Subsidiary for that purpose.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association ("JPMCB") has agreed to make advances to the Company
("Advances") hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the "Transaction Schedule"). JPMCB, together with
its respective successors and permitted assigns, are referred to herein as the
"Financing Providers", and the types of financings to be made available by them
hereunder are referred to herein as the "Financings". For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.

 

Accordingly, the parties hereto agree as follows:

 

Certain Defined Terms

 

"Accounts" has the meaning set forth in Section 8.01.(a).

 



 

 

 

"Asset Pledge Agreement" means the asset pledge agreement, dated May 15, 2018,
between the Permitted Subsidiary and Citibank, N.A., in its capacity as
collateral agent, related to the Pledged Accounts and the other assets of the
Permitted Subsidiary.

 

"Additional Distribution Date" has the meaning set forth in Section 4.05.

 

"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any Governmental Authority, whether pending, active or, to the Company's or the
Portfolio Manager's knowledge, threatened against or affecting the Company or
the Portfolio Manager or their respective property that would reasonably be
expected to result in a Material Adverse Effect.

 

"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
(whether by virtue of ownership, contractual rights or otherwise) but, which
shall not, with respect to the Company include the obligors under any Portfolio
Investment.

 

"Agent" has the meaning set forth in Section 9.01.

 

"Agent Business Day" means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be New York City).

 

"Amendment" has the meaning set forth in Section 6.02.(jj)(a)(1)(i)(A)(i).

 

"Amendment Date" means November 19, 2018.

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

"Applicable Law" means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

"Base Rate" means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively. In the event that the Base Rate is below
zero at any time during the term of this Agreement, it shall be deemed to be
zero until it exceeds zero again.

 

"Borrowing Base Test" means a test that will be satisfied on any date of
determination if the following is true:

 

[image1.jpg]

 

Where:

 



- 2 - 

 

 

Adv = the aggregate principal amount of the Advances actually outstanding on
such date of determination;

 

PP = Principal Proceeds then on deposit in the Accounts (including cash and
Eligible Investments); and

 

AR = 57%

 

"Business Day" means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, with respect to any LIBO Rate related
provisions herein, "Business Day" shall be deemed to exclude any day on which
banks are required or authorized to be closed in London, England.

 

"Calculation Period" means the period from and including the date on which the
first Advance is made hereunder to but excluding the first Calculation Period
Start Date following the date of such Advance and each successive period from
and including a Calculation Period Start Date to but excluding the immediately
succeeding Calculation Period Start Date (or, in the case of the last
Calculation Period, if the last Calculation Period does not end on the 5th
calendar day of March, June, September or December, the period from and
including the related Calculation Period Start Date to but excluding the
Maturity Date).

 

"Calculation Period Start Date" means the 5th calendar day of March, June,
September and December of each year (or, if any such date is not a Business Day,
the immediately succeeding Business Day), commencing in March, 2016.

 

"Cash Equivalents" means, any of the following: (i) marketable securities (a)
issued or directly and unconditionally guaranteed as to interest and principal
by the United States Government or (b) issued by any agency of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least "A-1" from S&P or at least "P-1" from
Moody's; (iii) commercial paper maturing no more than three months from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least "A-1" from S&P or at least "P-1" from Moody's; (iv) certificates of
deposit or bankers' acceptances maturing within three months after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least "adequately capitalized" (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000; and (v) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody's.

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) shall be deemed to have
occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.

 



- 3 - 

 

 

"Change of Control" means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company, (B) H.I.G. WhiteHorse Advisers, LLC or its
Affiliates shall cease to be the investment advisor of the Parent or (C) the
Company shall (i) cease to possess the right to elect or appoint managers that
at all times have a majority of the votes of the board of managers (or similar
governing body) of the Permitted Subsidiary or to direct the management policies
and decisions of the Permitted Subsidiary or (ii) cease to own and control
legally and beneficially all of the equity interests of the Permitted
Subsidiary.

 

"Charges" has the meaning set forth in Section 10.08.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Collateral" has the meaning set forth in Section 8.02.(a).

 

"Collateral Principal Amount" means (A) the aggregate principal balance of the
Portfolio, including the funded and unfunded balance of any Delayed Funding Term
Loan or Revolving Loan, plus (B) the amounts on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds minus
(C) the aggregate principal balance of all Ineligible Investments.

 

"Collection Account" has the meaning set forth in Section 8.01.(a).

 

"Commitment Increase Date" means any Business Day on which the Administrative
Agent (in its sole discretion) approves in writing (which may be by email), with
a copy to the Collateral Administrator and the Collateral Agent, a Commitment
Increase Option Request.

 

"Commitment Increase Option" means, on any date prior to the termination of the
Reinvestment Period on which the aggregate outstanding principal amount of the
Advances is at least equal to U.S.$155,000,000, the option of the Company to
request in writing (which may be by email) (an "Commitment Increase Option
Request"), with a copy to the Collateral Administrator and the Collateral Agent,
from the Administrative Agent and the Financing Providers an increase of the
Financing Commitments to U.S.$235,000,000.

 

"Concentration Limitation Excess" means, without duplication, the principal
amount of any Portfolio Investment that exceeds any Concentration Limitation;
provided that the Portfolio Manager shall select in its sole discretion which
Portfolio Investment(s) constitute part of the Concentration Limitation Excess;
provided, further, that, with respect to any Delayed Funding Term Loan or
Revolving Loan, the Portfolio Manager shall select any term Portfolio Investment
from the same obligor and/or any funded portion of the aggregate commitment
amount of such Delayed Funding Term Loan or Revolving Loan before selecting any
unfunded portion of such aggregate commitment amount; provided, further, that,
if the Portfolio Manager does not so select any Portfolio Investment(s), the
applicable portion of the Portfolio Investment(s) with the lowest Market Value
(as determined in the reasonable commercial judgment of the Administrative
Agent) shall make up the Concentration Limitation Excess.

 



- 4 - 

 

 

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

"Credit Risk Parties" has the meaning set forth in Section 7.01.(a)(b).

 

"Custodial Account" has the meaning set forth in Section 8.01.(a).

 

"Deliver" has the meaning set forth in Section 8.02.(b).

 

"Delayed Funding Term Loan" means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the underlying
instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such loan will be a Delayed Funding Term Loan only to the extent of undrawn
commitments except as expressly set forth herein and only until all commitments
by the holders thereof to make advances to the obligor thereon expire or are
terminated or reduced to zero.

 

"Designated Email Notification Address" means glombard@higcapital.com, provided
that, so long as no Event of Default shall have occurred and be continuing and
no Market Value Event shall have occurred, the Company may, upon at least five
Business Day's written notice to the Administrative Agent, the Collateral
Administrator and the Collateral Agent, designate any other email address with
respect to the Company as the Designated Email Notification Address.

 

"Designated Independent Broker-Dealer" means J.P. Morgan Securities LLC;
provided that, so long as no Market Value Event shall have occurred and no Event
of Default shall have occurred and be continuing, the Company may, upon at least
five Business Day's written notice to the Administrative Agent, the Collateral
Administrator and the Collateral Agent, designate another Independent
Broker-Dealer as the Designated Independent Broker-Dealer; provided further
that, with respect to the proposed sale of a Portfolio Investment, no other
Independent Broker-Dealer may be designated as the Designated Independent
Broker-Dealer without the consent of the Administrative Agent.

 

"Disruption Event" means either or both of (a) a material disruption to those
payment or communications systems or to those of financial markets which are, in
each case, required to operate in order for payments to be made in connection
with this Agreement (or otherwise in order for the transactions contemplated by
the Loan Documents to be carried out) which disruption is not caused by, and is
beyond the control of, any of the parties hereto; or (b) the occurrence of any
other event which results in a disruption (of a technical of systems-related
nature) to the treasury or payments operations of a party preventing that or any
other party (i) from performing its payment obligations under the Loan Documents
or (ii) from communicating with other parties in accordance with the terms of
the Loan Documents.

 

"EBITDA" means, with respect to the last four full fiscal quarters with respect
to any Portfolio Investment, the meaning of "EBITDA", "Adjusted EBITDA" or any
comparable definition in the underlying instruments for each such Portfolio
Investment, and in any case that "EBITDA", "Adjusted EBITDA" or such comparable
definition is not defined in such underlying instruments, an amount, for the
obligor on such Portfolio Investment and any parent that is obligated pursuant
to the underlying instruments for such Portfolio Investment (determined on a
consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such four fiscal quarter
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), other
non-cash charges and organization costs, (e) extraordinary losses in accordance
with GAAP, (f) one-time, non-recurring or non-cash charges consistent with the
applicable compliance statements and financial reporting packages provided by
such obligor, and (g) any other item the Portfolio Manager and the
Administrative Agent mutually deem to be appropriate; provided that with respect
to any obligor for which four full fiscal quarters of economic data are not
available, EBITDA shall be determined for such obligor based on annualizing the
economic data from the reporting periods actually available.

 



- 5 - 

 

 

"Effective Date" has the meaning set forth in Section 2.04.

 

"Eligibility Criteria" has the meaning set forth in Section 1.03.(a)(1).

 

"Eligible Investments" has the meaning set forth in Section 4.01.

 

"Equity Pledge Agreement" means the Equity Pledge Agreement, dated as of May 15,
2018, among the Company, as pledgor, and the Collateral Agent, as security
agent, pursuant to which the Company pledges all of its right, title and
interest in the equity interests in the Permitted Subsidiary to the Collateral
Agent, for the benefit of the Secured Parties.

 

"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company, the Permitted Subsidiary or the Parent,
as applicable, within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412, 430 or 431 of the Code).

 

"ERISA Event" means that (1) any of the Company, the Permitted Subsidiary or the
Parent has underlying assets which constitute "plan assets" within the meaning
of the Plan Asset Rules or (2) any of the Company, the Permitted Subsidiary or
the Parent sponsors, maintains, contributes to, is required to contribute to or
has any material liability with respect to any Plan.

 

"Event of Default" has the meaning set forth in Article VII.

 

"Excess Interest Proceeds" means, at any time of determination, the excess of
(1) amounts then on deposit in the Accounts representing Interest Proceeds over
(2) the projected amount required to be paid pursuant to Section 4.05.(a), (b)
and (c) on the next Interest Payment Date, the next Additional Distribution Date
or the Maturity Date, as applicable, in each case, as determined by the Company
in good faith and in a commercially reasonable manner and verified by in the
case of clause (1) the Collateral Agent and otherwise by the Administrative
Agent.

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Secured Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Secured Party's failure to comply with Section 3.03.(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 



- 6 - 

 

 

"Expense Reserve Account" has the meaning set forth in Section 8.01.(a).

 

"Expense Reserve Account Amount" means, on any date of determination, an amount
equal to U.S.$100,000 minus the available balance of the Expense Reserve Account
on such date; provided that, with respect to any Additional Distribution Date,
the aggregate Expense Reserve Account Amount with respect to such Additional
Distribution Date shall be an amount equal to U.S.$100,000 minus the available
balance of the Expense Reserve Account on such date minus the Expense Reserve
Account Amount(s) on any prior Additional Distribution Date(s) occurring during
the same Calculation Period.

 

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements thereunder, similar or related non-U.S. Law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

 

"Federal Funds Effective Rate" means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

"Financing Commitment" means, with respect to each Financing Provider and each
type of Financing available hereunder at any time, the commitment of such
Financing Provider to provide such type of Financing to the Company hereunder in
an amount up to but not exceeding the portion of the applicable financing limit
set forth on the Transaction Schedule that is held by such Financing Provider at
such time.

 

"Foreign Lender" means a Lender that is not a U.S. Person.

 

"GAAP" means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

 

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

"Indebtedness" as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business; (iv) that portion of obligations with respect to capital leases that
is properly classified as a liability on a balance sheet; (v) all non-contingent
obligations of such Person to reimburse or prepay any bank or other Person in
respect of amounts paid under a letter of credit, banker's acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss. Notwithstanding the foregoing,
"Indebtedness" shall not include a commitment arising in the ordinary course of
business to purchase a future Portfolio Investment in accordance with the terms
of this Agreement.

 



- 7 - 

 

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

"Indemnified Person" has the meaning specified in Section 5.03.(b).

 

"Indemnitee" has the meaning set forth in Section 10.04.(b).

 

"Independent Broker-Dealer" means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America/Merrill Lynch, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, Morgan Stanley,
Nomura, Royal Bank of Scotland, UBS any Affiliate of any of the foregoing, but
in no event including the Company or any Affiliate of the Company.

 

"Ineligible Investment" means, from time to time, any Portfolio Investment that
fails, at such time, to satisfy the Eligibility Criteria; provided, that, with
respect to any Portfolio Investment for which the Administrative Agent has
waived one or more of the criteria set forth on Schedule 3, the Eligibility
Criteria in respect of such Portfolio Investment shall be deemed not to include
such waived criteria at any time after such waiver and such Portfolio Investment
shall not be considered an "Ineligible Investment" by reason of its failure to
meet such waived criteria; provided, further, that any Portfolio Investment
(other than an Initial Portfolio Investment) which has not been approved by the
Administrative Agent pursuant to Section 1.02 on or prior to its Trade Date or
Substitution Date, as applicable, will be deemed to be an Ineligible Investment
until such later date (if any) on which such Portfolio Investment is so
approved; provided, further, that any Participation Interest granted under the
Natixis Sale Agreement that has not been elevated to an absolute assignment on
or prior to the 30th calendar day following the Effective Date (or, if the
Portfolio Manager has provided the Administrative Agent with evidence
satisfactory to the Administrative Agent in its sole discretion that the Company
is diligently pursuing such elevation, the 60th calendar day following the
Effective Date) shall constitute an Ineligible Investment until the date on
which such elevation has occurred.

 

"Initial Portfolio Investments" has the meaning set forth in the recitals.

 

"Interest Payment Date" has the meaning set forth in Section 4.03.(b).

 

"Interest Proceeds" means all payments of interest received in respect of the
Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company or the Permitted Subsidiary acquired
the related Portfolio Investment), all other payments on the Eligible
Investments acquired with the proceeds of Portfolio Investments (for the
avoidance of doubt, such other payments shall not include principal payments
(including, without limitation, prepayments, repayments or sale proceeds) with
respect to Eligible Investments acquired with Principal Proceeds) and all
payments of fees, dividends and other similar amounts received in respect of the
Portfolio Investments or deposited into any of the Accounts (including closing
fees, commitment fees, facility fees, late payment fees, amendment fees, waiver
fees, prepayment fees and premiums, ticking fees, delayed compensation,
customary syndication or other up-front fees and customary administrative agency
or similar fees); provided, however, that for the avoidance of doubt, Interest
Proceeds shall not include amounts or Eligible Investments in the MV Cure
Account or Unfunded Exposure Account or any proceeds therefrom.

 



- 8 - 

 

 

"IRS" means the United States Internal Revenue Service.

 

"Investment" means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or (c)
becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

 

"Lender" has the meaning set forth in Section 2.01.

 

"Lender Participant" has the meaning set forth in Section 10.06.(c).

 

"LIBO Rate" means, for each Calculation Period relating to an Advance, the rate
appearing on the Reuters Screen at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Calculation Period, as the
rate for U.S. dollar deposits with a maturity of three months. If such rate is
not available at such time for any reason, then the LIBO Rate for such
Calculation Period shall be equal to the rate that results from interpolating on
a linear basis between (a) the rate appearing on the Reuters Screen for the
longest period available that is shorter than three months and (b) the rate
appearing on the Reuters screen that is the shortest period available that is
longer than three months. The LIBO Rate shall be determined by the
Administrative Agent (and notified in writing to the Collateral Administrator
and the Portfolio Manager), and such determination shall be conclusive absent
manifest error. Notwithstanding anything in the foregoing to the contrary, if
the LIBO Rate as calculated for any purpose under this Agreement is below zero,
the LIBO Rate will be deemed to be zero for such purpose until such time as it
exceeds zero again.

 

"Lien" means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics' liens and any liens
that attach by operation of law.

 

"Loan" means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement or other similar credit agreement.

 

"Loan Documents" means this Agreement, the Asset Pledge Agreement, the Equity
Pledge Agreement, the Natixis Sale Agreement, the Parent Sale Agreement, the
Payoff Letter and the Payment Direction Letter.

 

"Losses" has the meaning set forth in Section 5.03.(a).

 

"Market Value" means, on any date of determination, (i) with respect to any
Senior Secured Loan or Second Lien Loan, the average indicative bid-side price
determined by Markit Group Limited or LoanX, Inc. (or, if the Administrative
Agent determines in its sole discretion that such bid price is not available or
is not indicative of the actual current market value, the market value of such
Senior Secured Loan or Second Lien Loan as determined by the Administrative
Agent in good faith and in a commercially reasonable manner) and (ii) with
respect to any other Portfolio Investment, the market value of such Portfolio
Investment as determined by the Administrative Agent in good faith and in a
commercially reasonable manner, in each case, expressed as a percentage of par.
So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Portfolio Manager shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth below;
provided that the Portfolio Manager provides the bid or valuation set forth
below no later than 2:00 p.m. New York City time on the Business Day immediately
following the related date of determination.

 



- 9 - 

 

 

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment whose Market Value is not determined by the
Administrative Agent using Markit Group Limited or LoanX, Inc., the Portfolio
Manager may, with respect to up to three such Portfolio Investments in each
calendar quarter, engage a Nationally Recognized Valuation Provider, at the
expense of the Company, to provide a valuation of the applicable Portfolio
Investments and submit evidence of such valuation to the Administrative Agent.
With respect to any Portfolio Investment whose Market Value is determined by the
Administrative Agent using Markit Group Limited or LoanX, Inc., the Portfolio
Manager may, at the expense of the Company, obtain a written executable bid from
an Independent Broker-Dealer for such Portfolio Investment and submit evidence
of such bid to the Administrative Agent; provided that the Administrative Agent
has the ability to execute any such bid by selling any portion of such Portfolio
Investment held by the Administrative Agent or its Affiliate for its own account
to any such Independent Dealer (either directly or indirectly through a broker
or other intermediary reasonably acceptable to the Administrative Agent) at the
time (but no earlier than) such bid is delivered to the Administrative Agent by
the Portfolio Manager.

 

The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph will be the Market Value for the applicable
Portfolio Investment from and after (but not earlier than) the Business Day
following delivery of notice of such valuation to the Administrative Agent until
the Administrative Agent has made a good faith and commercially reasonable
determination that the Market Value of such Portfolio Investment has changed, in
which case the Administrative Agent may determine another Market Value (in
accordance with the definition of Market Value).

 

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero and (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Portfolio Manager from any Independent Broker-Dealer if, in the
Administrative Agent's good faith judgment: (i) such Independent Broker-Dealer
is ineligible to accept assignment or transfer of the relevant Portfolio
Investment or portion thereof, as applicable, substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Investment, as reasonably determined by the Administrative Agent; or (ii) such
firm bid or such firm offer is not bona fide due to the insolvency of the
Independent Broker-Dealer.

 

The Administrative Agent shall notify the Company, the Portfolio Manager and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio no later than the 5th day of each calendar
month or upon the reasonable request of the Portfolio Manager. Any notification
from the Administrative Agent to the Company that the events set forth in clause
(A)(i) of the definition of the term Market Value Event have occurred and is
continuing shall be accompanied by a written statement showing the then-current
Market Value of each Portfolio Investment.

 

"Market Value Cure" means, on any date of determination, (i) the contribution by
the Parent of additional Portfolio Investments and the pledge and Delivery
thereof by the Company to the Collateral Agent pursuant to the terms hereof,
(ii) the contribution by the Parent of cash to the Company and the pledge and
Delivery thereof by the Company to the Collateral Agent pursuant to the terms
hereof (which amounts shall be deposited in the MV Cure Account), (iii) the
prepayment by the Company of an aggregate principal amount of Advances (together
with accrued and unpaid interest thereon) or (iv) any combination of the
foregoing clauses (i), (ii) and (iii), in each case during the Market Value Cure
Period, at the option of the Portfolio Manager, and in an amount such that the
Net Advances are less than the product of (a) the Market Value Cure Trigger
specified on the Transaction Schedule and (b) the Net Asset Value; provided
that, any Portfolio Investment contributed to the Company in connection with the
foregoing must meet all of the applicable Eligibility Criteria (unless otherwise
consented to by the Administrative Agent) and the Concentration Limitations (as
defined on Schedule 4) shall be satisfied after such contribution or, if not
satisfied immediately prior to such contribution, maintained or improved. For
the purposes of any request for consent of the Administrative Agent pursuant to
clause (i) in the immediately preceding sentence, if the Company notifies the
Administrative Agent on the day on which the events set forth in clause (A)(i)
of the definition of the term Market Value Event has occurred and is continuing
of its intention to contribute a Portfolio Investment to the Company to cure
such event and requests the related consent thereto, the Administrative Agent
shall respond to such request no later than one (1) Business Day after such
notice is received. In connection with any Market Value Cure, a Portfolio
Investment shall be deemed to have been contributed to the Company if there has
been a valid, binding and enforceable contract for the assignment of such
Portfolio Investment to the Company and, in the reasonable judgment of the
Portfolio Manager, such assignment will settle, in the case of a Loan, within
fifteen (15) Business Days thereof and, in the case of any other Portfolio
Investment, within four (4) Business Days thereof. The Portfolio Manager shall
use its commercially reasonable efforts to effect any such assignment within
such time period.

 



- 10 - 

 

 

"Market Value Cure Failure" means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

 

"Market Value Cure Period" means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the definition of the
term Market Value Event and ending at (x) the close of business in New York two
(2) Business Days thereafter or (y) such later date and time as may be agreed to
by the Administrative Agent in its sole discretion.

 

"Market Value Event" means (A) the occurrence of both of the following events
(i) the Administrative Agent shall have determined and notified the Portfolio
Manager in writing as of any date that the Net Advances exceed the product of
(a) the Market Value Trigger specified on the Transaction Schedule and (b) the
Net Asset Value and (ii) a Market Value Cure Failure or (B) if in connection
with any Market Value Cure, a Portfolio Investment sold, contributed or deemed
to have been contributed to the Company shall fail to settle within (i) in the
case of a Loan, fifteen (15) Business Days (or such longer period of time agreed
to by the Administrative Agent in its sole discretion) from the related Trade
Date thereof and (ii) in the case of any other Portfolio Investment, four (4)
Business Days (or such longer period of time agreed to by the Administrative
Agent in its sole discretion) from the related Trade Date thereof.

 

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company or the
Portfolio Manager, taken as a whole, (b) the ability of the Company or the
Portfolio Manager to perform its obligations under this Agreement or any of the
other Loan Documents or (c) the rights of or benefits available to the
Administrative Agent or the Lenders under this Agreement or any of the other
Loan Documents.

 



- 11 - 

 

 

"Material Amendment" has the meaning set forth in Section 10.06.(c).

 

"Maturity Date" means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company.

 

"Maximum Rate" has the meaning set forth in Section 10.08.

 

"Mezzanine Obligation" means a Portfolio Investment which is unsecured,
subordinated debt of the obligor.

 

"Minimum Funding Amount" means, on any date of determination, the amount set
forth in the table below:

 

Period Start Date Period End Date Minimum Funding Amount (U.S.$) Amendment Date
To and including May 19, 2019 115,000,000 May 20, 2019 November 29, 2019
135,000,000 Unless the Commitment Increase Date has occurred, November 30, 2019
To and including the earlier of (i) the last day of the Reinvestment Period and
(ii) the Commitment Increase Date 155,000,000 If the Commitment Increase Date
occurs, the day following the Commitment Increase Date If the Commitment
Increase Date occurs, to and including the last day of the Reinvestment Period
175,000,000

 

"MV Cure Account" has the meaning set forth in Section 8.01.(a).

 

"Nationally Recognized Valuation Provider" means (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &
Phelps Corp., (iv) Valuation Research Corporation, (v) FTI Consulting, Inc. and
(vi) Murray Devine and (vii) Alvarez & Marsal; provided that any independent
entity providing professional asset valuation services may be added to this
definition by the Company (with the consent of the Administrative Agent) or
added to this definition by the Administrative Agent from time to time by notice
thereof to the Company and the Portfolio Manager; provided, further, that (A)
the Administrative Agent may remove up to three providers from this definition
by written notice to the Company and the Portfolio Manager and (B) upon any such
removal, the Company may add an equivalent number of entities providing
professional asset valuation services to this definition (with the consent of
the Administrative Agent).

 

"Natixis Collateral Agent" means The Bank of New York Mellon Trust Company,
National Association, in its capacity as collateral agent under the Natixis
Credit Facility.

 



- 12 - 

 

 

"Natixis Lender" means Versailles Assets LLC.

 

"Natixis Credit Facility" has the meaning set forth in the recitals.

 

"Natixis Lien Release" means, collectively, the release of the Lien of the
Natixis Collateral Agent over the Collateral over which it has a Lien
(including, without limitation, the filing of a UCC-3 Statement in each
applicable jurisdiction), the transfer of all of the Collateral held by the
Natixis Lender, the Natixis Collateral Agent or any of their respective agents
to the Company and such further assurances regarding the release of such Lien
and Collateral as the Administrative Agent shall reasonably request (including,
if requested, such certifications or notices requested by the Administrative
Agent to be addressed to the Administrative Agent).

 

"Net Advances" means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Accounts (including cash and Eligible Investments) representing Principal
Proceeds (excluding any Principal Proceeds which shall be used to settle pending
purchases).

 

"Net Asset Value" means, (A) the sum of (I) the Market Value of each Portfolio
Investment (both owned and in respect of which there are outstanding Purchase
Commitments which have traded but not settled) in the Portfolio that is not (x)
an Ineligible Investment or (y) a Portfolio Investment which has traded but not
settled (i) in the case of a Loan, within fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, within four (4) Business Days (or such longer period
of time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof, multiplied by (II) the funded principal amount of
such Portfolio Investment minus (B) the Unfunded Exposure Shortfall; provided
that product of the Market Value and the Concentration Limitation Excess will be
excluded from the calculation of the Net Asset Value and assigned a value of
zero for such purposes.

 

"New York Collateral" has the meaning set forth in Section 8.02.(b).

 

"Non-Call Period" means the period beginning on, and including, the Effective
Date and ending on, but excluding, October 29, 2019.

 

"Notice of Acquisition" has the meaning set forth in Section 1.02.

 

"Other Connection Taxes" means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

"Parent" has the meaning set forth in the recitals.

 



- 13 - 

 

 

"Participant Register" has the meaning specified in Section 10.06.(d).

 

"Participation Interest" means a participation interest in a Loan or a debt
security.

 

"PATRIOT Act" has the meaning set forth in Section 2.04.(a)(f).

 

"Payment Direction Letter" means that certain Flow of Funds and Payment
Direction Letter, dated as of the date hereof, among the Company, the Portfolio
Manager and the Administrative Agent.

 

"Payoff Letter" means the payoff letter, dated as of the date hereof, among the
Seller, the Natixis Lender, the Natixis Collateral Agent and the other parties
to the Natixis Credit Facility, in form and substance satisfactory to the
Administrative Agent.

 

"Permitted Distribution" means, on any Business Day, distributions of Interest
Proceeds (at the discretion of the Company) to the Parent (or other permitted
equity holders of the Company); provided that amounts may be distributed
pursuant to this definition only to the extent of available Excess Interest
Proceeds and only so long as (i) no Event of Default has occurred and is
continuing (or would occur after giving effect to such Permitted Distribution),
(ii) no Market Value Event shall have occurred (or would occur after giving
effect to such Permitted Distribution), (iii) the Borrowing Base Test is
satisfied (and will be satisfied after giving effect to such Permitted
Distribution), (iv) all Portfolio Investments satisfied the Eligibility Criteria
on the Trade Date or Substitution Date, as applicable, for their acquisition by
the Company, (v) the Company gives at least two (2) Business Days' prior written
notice thereof to the Administrative Agent, (vi) the Company and the
Administrative Agent confirm in writing (which may be by email) to the
Collateral Agent and the Collateral Administrator that the conditions to a
Permitted Distribution set forth herein are satisfied and (vii) not more than
five Permitted Distributions are made in any single Calculation Period.

 

"Permitted Lien" means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen's,
warehousemen's, mechanics', carriers', workmen's and repairmen's Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) with
respect to any collateral underlying a Portfolio Investment, the Lien in favor
of the Company and Liens permitted under the related underlying instruments, (d)
as to agented Portfolio Investments, Liens in favor of the agent on behalf of
all the lenders of the related obligor, and (e) Liens granted pursuant to or by
the Loan Documents.

 

"Permitted Subsidiary" means WhiteHorse Finance (CA), LLC, a Delaware limited
liability company and a wholly owned subsidiary of the Company.

 

"Permitted Tax Distribution" means distributions to the Parent (from the
Accounts or otherwise) to the extent required to allow the Parent to make
sufficient distributions to qualify as a regulated investment company, and to
otherwise eliminate federal or state income or excise taxes payable by the
Parent in or with respect to any taxable year of the Parent (or any calendar
year, as relevant); provided that (A) the amount of any such payments made in or
with respect to any such taxable year (or calendar year, as relevant) of the
Parent shall not exceed 115% of the amounts that the Company would have been
required to distribute to the Parent to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year the Company's liability for federal income taxes imposed
on (x) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto), or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Company's liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (i), (ii) or (iii), calculated assuming that the Company had
qualified to be taxed as a regulated investment company under the Code and (B)
if such Permitted Tax Distributions are made after the occurrence and during the
continuance of an Event of Default, the amount of Permitted Tax Distributions
made in any 90 calendar day period shall not exceed U.S.$1,500,000.

 



- 14 - 

 

 

"Person" means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

 

"Plan Asset Rules" means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

 

"Pledged Accounts" means the accounts (including any applicable sub-accounts)
established by the Permitted Subsidiary at Citibank, N.A. and pledged to the
Collateral Agent pursuant to the Asset Pledge Agreement.

 

"Portfolio" means all Portfolio Investments Purchased or Substituted hereunder
and not otherwise sold or liquidated.

 

"Portfolio Manager Breach" has the meaning set forth in Section 5.03.(a).

 

"Portfolio Manager Party" has the meaning set forth in Section 5.03.(a).

 

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

"Principal Proceeds" means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Accounts (including cash contributed by the Company), in each case other than
Interest Proceeds or amounts on deposit in the Unfunded Exposure Account.

 

"Priority of Payments" has the meaning set forth in Section 4.05.

 

"Proceeding" has the meaning set forth in Section 10.07.(b).

 

"Purchase" means each acquisition of a Portfolio Investment hereunder (other
than by Substitution), including, for the avoidance of doubt, by way of a
contribution by the Parent to the Company pursuant to the Parent Sale Agreement
and, in the case of the Permitted Subsidiary, origination of such Portfolio
Investment, directly or indirectly.

 



- 15 - 

 

 

"Purchase Commitment" has the meaning set forth in Section 1.02.

 

"Ramp-Up Period" means the period from and including the Effective Date to, but
excluding, September 23, 2016.

 

"Register" has the meaning set forth in Section 10.06.(b).

 

"Reinvestment Period" means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) December 29,
2020, (ii) the date on which a Market Value Event occurs and (iii) the date on
which an Event of Default occurs.

 

"Related Party" has the meaning set forth in Section 9.01.

 

"Required Financing Providers" means the Financing Providers with respect to 66
2/3% of the aggregate principal amount of the outstanding Advances.

 

"Responsible Officer" means (a) with respect to the Collateral Agent, any
officer of the Collateral Agent customarily performing functions with respect to
corporate trust matters and, with respect to a particular corporate trust matter
under this Loan Agreement, any other officer to whom such matter is referred
because of such officer's knowledge of and familiarity with the particular
subject in each case, having direct responsibility for the administration of
this Agreement and (b) with respect to the Collateral Administrator, any officer
of the Collateral Administrator customarily performing functions with respect to
collateral administration matters and, with respect to a particular matter under
this Agreement, any other officer to whom such matter is referred because of
such officer's knowledge of and familiarity with the particular subject in each
case, having direct responsibility for the administration of this Agreement.

 

"Restricted Payment" means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

 

"Reuters Screen" means Reuters Screen LIBOR 01 Page on the Bloomberg Financial
Markets Commodities News (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market).

 

"Revolving Loan" means any Loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines not backed by
cash and letter of credit facilities, unfunded commitments under specific
facilities and other similar loans and investments) that under the underlying
instruments relating thereto may require one or more future advances to be made
to the obligor by a creditor; but any such loan will be a Revolving Loan only to
the extent of undrawn commitments except as expressly set forth herein and only
until all commitments by the holders thereof to make advances to the obligor
thereon expire or are terminated or are irrevocably reduced to zero.

 



- 16 - 

 

 

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

 

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) or (d) any Person
otherwise the subject of Sanctions.

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty's
Treasury of the United Kingdom or any other relevant sanctions authority.

 

"Second Lien Loan" means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) under Applicable Law (other than a Loan that is second priority to a
Permitted Working Capital Lien) and (ii) the Portfolio Manager determines in
good faith that the value of the collateral securing the loan (including based
on enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral.

 

"Secured Party" has the meaning set forth in Section 8.02.(a).

 

"Secured Obligation" has the meaning set forth in Section 8.02.(a).

 

"Senior Secured Loan" means any interest in a loan, including any assignment of
or participation in or other interest in a loan, that (i) is not (and is not
expressly permitted by its terms to become) subordinate in right of payment to
any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement), (ii) is secured by a pledge of collateral, which
security interest is (a) validly perfected and first priority under Applicable
Law (subject to liens permitted under the applicable credit agreement that are
reasonable for similar loans, and liens accorded priority by law in favor of any
Governmental Authority) or (b)(1) validly perfected and second priority in the
accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit accounts, investments accounts and any other
assets securing any Working Capital Revolver under Applicable Law and proceeds
of any of the foregoing (a first priority lien on such assets a "Permitted
Working Capital Lien") and (2) validly perfected and first priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) in all other collateral under Applicable Law, and (iii) the Portfolio
Manager determines in good faith that the value of the collateral for such loan
(including based on enterprise value) on or about the time of acquisition equals
or exceeds the outstanding principal balance of the loan plus the aggregate
outstanding balances of all other loans of equal or higher seniority secured by
a first priority Lien over the same collateral. For the avoidance of doubt,
debtor-in-possession loans shall constitute Senior Secured Loans.

 



- 17 - 

 

 

"Settlement Date" has the meaning set forth in Section 1.03.

 

"Solvent" means, with respect to any entity, that as of the date of
determination, (a) the sum of such entity's debt (including contingent
liabilities) does not exceed the present fair value of such entity's present
assets; (b) such entity's capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such entity has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

"Subsidiary Investments" has the meaning set forth in the recitals.

 

"Substitute Portfolio Investment" has the meaning set forth in Section 1.05.

 

"Substitution" has the meaning set forth in Section 1.05.

 

"Substitution Date" has the meaning set forth in Section 1.03.

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

"Third A&R Date" means May 15, 2018.

 

"Trade Date" has the meaning set forth in Section 1.03.

 

"UCC" has the meaning set forth in Section 8.01.(b).

 

"Unfunded Exposure Account" has the meaning set forth in Section 8.01.(a).

 

"Unfunded Exposure Amount" means, on any date of determination, the sum
(determined on a traded basis), with respect to each Delayed Funding Term Loan
or Revolving Loan, of an amount equal to the aggregate amount of all unfunded
commitments associated with such Delayed Funding Term Loan or Revolving Loan, as
applicable.

 

"Unfunded Exposure Shortfall" means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the Unfunded Exposure Amount minus (a)
amounts on deposit in the Unfunded Exposure Account and (b) five percent (5%) of
the Collateral Principal Amount.

 

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

 

"U.S. Tax Compliance Certificate" has the meaning set forth in Section 3.03.(f).

 



- 18 - 

 

 

"Working Capital Revolver" means a revolving lending facility secured by all or
a portion of the current assets of the related obligor, which current assets
subject to such security interest do not constitute a material portion of the
obligor's total assets.

 

Article I
THE PORTFOLIO INVESTMENTS

 

Section 1.01.        Purchases of Portfolio Investments. On the Effective Date,
the Company may acquire the Initial Portfolio Investments from the Seller
pursuant to the Natixis Sale Agreement, subject to the conditions specified in
this Agreement. From time to time during the Reinvestment Period, the Company
may Purchase (or cause the Permitted Subsidiary to Purchase) additional
Portfolio Investments, or request that Portfolio Investments be Purchased for
the Company's account, all on and subject to the terms and conditions set forth
herein.

 

Section 1.02.        Procedures for Purchases and Related Financings.

 

(a)                Timing of Notices of Acquisition. No later than five (5)
Agent Business Days (or such shorter period as the Administrative Agent may
agree in its sole discretion) before the date on which the Company proposes that
a binding commitment to acquire any Portfolio Investment (other than an Initial
Portfolio Investment) be made by it or for its account or the account of the
Permitted Subsidiary (a "Purchase Commitment") or that a Substitution occur, the
Portfolio Manager, on behalf of the Company, shall deliver to the Administrative
Agent a notice of acquisition (a "Notice of Acquisition").

 

(b)                Contents of Notices of Acquisition. Each Notice of
Acquisition shall consist of one or more electronic submissions to the
Administrative Agent (in such format and transmitted in such a manner as the
Administrative Agent, the Portfolio Manager and the Company may reasonably agree
(which shall initially be the format and include the information regarding such
Portfolio Investment identified on Schedule 2)), and shall be accompanied by
such other information as the Administrative Agent may reasonably request.

 

(c)                Eligibility of Portfolio Investments. The Administrative
Agent shall have the right, on behalf of all Financing Providers, to reasonably
request additional information regarding any proposed Portfolio Investment. The
Administrative Agent shall notify the Portfolio Manager and the Company
(including via e-mail or other customary electronic messaging system) of its
approval or failure to approve each Portfolio Investment proposed to be acquired
pursuant to a Notice of Acquisition (and, if approved, an initial determination
of the Market Value for such Portfolio Investment) no later than the fifth (5th)
Agent Business Day succeeding the date on which it receives such Notice of
Acquisition and any information reasonably requested in connection therewith);
provided that (i) any Initial Portfolio Investment shall be deemed to be
approved by the Administrative Agent and (ii) the failure of the Administrative
Agent to notify the Portfolio Manager and the Company of its approval in
accordance with this Section 1.02(c) shall be deemed to be a disapproval of such
proposed acquisition.

 

(d)                The failure of the Administrative Agent to approve the
acquisition of a Portfolio Investment will not prohibit the Company from
acquiring such Portfolio Investment (subject to the conditions set forth in
Section 1.03); provided, that any Portfolio Investment not so approved prior to
its Trade Date or Substitution Date (each as defined below) shall be deemed to
be an Ineligible Investment until such later date (if any) on which such
Portfolio Investment is so approved.

 

Section 1.03.        Conditions to Purchases or Substitutions. No Purchase
Commitment, Purchase or Substitution shall be entered into unless each of the
following conditions is satisfied (or waived as provided below) as of the date
on which such Purchase Commitment is entered into (such Portfolio Investment's
"Trade Date") or the Company consummates a Substitution (the "Substitution
Date") (and such Portfolio Investment shall not be Purchased or Substituted, and
any related Financing shall not be required to be made available to the Company
by the applicable Financing Providers, unless each of the following conditions
is satisfied or waived as of such Trade Date or Substitution Date, as
applicable):

 



- 19 - 

 

 

(1)                the information contained in the Notice of Acquisition
accurately describes, in all material respects, such Portfolio Investment and,
unless waived by the Administrative Agent, such Portfolio Investment satisfies
the eligibility criteria set forth in Schedule 3 (the "Eligibility Criteria");

 

(2)                with respect to a Purchase, the proposed Settlement Date for
such Portfolio Investment is not later than (i) in the case of a Loan, the date
that is fifteen (15) Business Days (or such longer period of time agreed to by
the Administrative Agent in its sole discretion) after such Trade Date or (ii)
in the case of any other Portfolio Investment, the date that is four (4)
Business Days (or such longer period of time agreed to by the Administrative
Agent in its sole discretion) after such Trade Date;

 

(3)                no Market Value Event has occurred and no Event of Default or
event that, with notice or lapse of time or both, would constitute an Event of
Default (a "Default"), in each case, has occurred and is continuing, and the
Reinvestment Period has not otherwise ended; and

 

(4)                after giving pro forma effect to the Purchase or Substitution
of such Portfolio Investment and the related provision of Financing (if any)
hereunder:

 

(x)                the Borrowing Base Test is satisfied;

 

(y)                the Concentration Limitations (as defined on Schedule 4)
shall be satisfied or, if not satisfied immediately prior to such Purchase
Commitment, maintained or improved;

 

(z)                the aggregate principal balance of Advances then outstanding
will not exceed, for each type of Financing available hereunder, the limit for
such type of Financing set forth in the Transaction Schedule; and

 

(aa)             in the case of a Purchase, the amount of such Financing (if
any) shall be not less than U.S.$2,000,000; provided that the initial Financing
shall be not less than U.S.$100,000,000.

 

The Administrative Agent, on behalf of the Financing Providers, may waive any
conditions to a Purchase Commitment, Purchase or Substitution, as the case may
be, specified above in this Section 1.03 by written notice thereof to the
Company, the Collateral Administrator, the Portfolio Manager and the Collateral
Agent.

 

If the above conditions to a Purchase are satisfied or waived, the Portfolio
Manager shall determine, in consultation with the Administrative Agent and with
notice to any applicable Financing Providers, the Collateral Agent and the
Collateral Administrator, the date on which such Purchase shall settle (the
"Settlement Date" for such Portfolio Investment) and any related Financing shall
be provided.

 

With respect to a Purchase, promptly following the Settlement Date for a
Portfolio Investment and its receipt thereof, the Collateral Administrator shall
provide to the Administrative Agent a copy of the executed assignment agreement
(or, in the case of a Portfolio Investment that is not a Loan, the executed
purchase agreement or similar instrument) pursuant to which such Portfolio
Investment was assigned, sold or otherwise transferred to the Company.

 



- 20 - 

 

 

Section 1.04.        Sales of Portfolio Investments. The Company will not (and
will not permit the Permitted Subsidiary to) sell, transfer or otherwise dispose
of any Portfolio Investment or any other asset without the prior consent of the
Administrative Agent (acting at the direction of the Required Financing
Providers), except that, subject to Section 6.02.(x), the Company may sell any
Portfolio Investment (including any Ineligible Investment) or other asset so
long as, (x) after giving effect thereto, no Market Value Event has occurred and
no Default or Event of Default has occurred and is continuing and (y) the sale
of such asset by the Company shall be on an arm's-length basis and in accordance
with the Portfolio Manager's standard market practices. In addition, within ten
(10) calendar days of any Revolving Loan or Delayed Funding Term Loan with an
unfunded commitment becoming an Ineligible Investment, the Company, subject to
clauses (x) and (y) in the immediately preceding sentence, shall either (i) sell
such Revolving Loan or Delayed Funding Term Loan and shall pay any amount
payable in connection with such sale or (ii) distribute such Revolving Loan or
Delayed Funding Term Loan to the Parent; provided that, in the case of this
clause (ii), the Parent has paid the Company an amount equal to the Market Value
of such Revolving Loan or Delayed Funding Term Loan on the date of its Purchase
multiplied by the then-current funded balance of such Revolving Loan or Delayed
Funding Term Loan.

 

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Portfolio Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of amounts on deposit in the Accounts) without the prior written
consent of the Administrative Agent (which consent may be granted or withheld in
the sole discretion of the Administrative Agent), (ii) following the occurrence
of a Market Value Event, the Company shall use commercially reasonable efforts
to sell Portfolio Investments (individually or in lots, including a lot
comprised of all of the Portfolio Investments) at the sole direction of, and in
the manner (including, without limitation, the time of sale, sale price,
principal amount to be sold and purchaser) required by the Administrative Agent
(provided that the Administrative Agent shall only require sales at the
direction of the Required Financing Providers and at then-current fair market
values and in accordance with the Administrative Agent's standard market
practices) and the proceeds from such sales shall be used to prepay the Advances
outstanding hereunder and (iii) following the occurrence of a Market Value
Event, the Portfolio Manager shall have no right to act on behalf of, or
otherwise direct, the Company, the Administrative Agent, the Collateral Agent or
any other person in connection with a sale of Portfolio Investments pursuant to
any provision of this Agreement except with the prior written consent of the
Administrative Agent (including via email). Any prepayments made pursuant to
this paragraph shall automatically reduce the Financing Commitments as provided
in Error! Reference source not found.. The Company shall cause the Permitted
Subsidiary to comply with all of the provisions of this paragraph.

 

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of an Event of Default or a Market
Value Event, in connection with such sale, the Administrative Agent or a
designee of the Administrative Agent shall:

 

(i)                 notify the Company at the Designated Email Notification
Address promptly upon distribution of bid solicitations regarding the sale of
such Portfolio Investments; and

 

(ii)               direct the Company to sell such Portfolio Investments to the
Designated Independent Broker-Dealer if the Designated Independent Broker-Dealer
provides the highest bid in the case where bids are received in respect of the
sale of such Portfolio Investments, it being understood that if the Designated
Independent Broker-Dealer provides a bid to the Administrative Agent that is the
highest bona fide bid to purchase a Portfolio Investment on a line-item basis
where such Portfolio Investment is part of a pool of Portfolio Investments for
which there is a bona fide bid on a pool basis proposed to be accepted by the
Administrative Agent (in its sole discretion), then the Administrative Agent
shall accept any such line-item bid only if such line-item bid (together with
any other line-item bids by the Designated Independent Broker-Dealer or any
other bidder for other Portfolio Investments in such pool) is greater than the
bid on a pool basis.

 



- 21 - 

 

 

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent
Broker-Dealer if, in the Administrative Agent's judgment (acting reasonably):

 

(A)              either:

 

(x)                the Designated Independent Broker-Dealer is ineligible to
accept assignment or transfer of the relevant Portfolio Investments or any
portion thereof, as applicable, substantially in accordance with the
then-current market practice in the principal market for the relevant Portfolio
Investments; or

 

(y)                the Designated Independent Broker-Dealer would not, through
the exercise of its commercially reasonable efforts, be able to obtain any
consent required under any agreement or instrument governing or otherwise
relating to the relevant Portfolio Investments to the assignment or transfer of
the relevant Portfolio Investments or any portion thereof, as applicable, to it;
or

 

(A)              such bid is not bona fide, including, without limitation, due
to (x) the insolvency of the Designated Independent Broker-Dealer or (y) the
inability, failure or refusal of the Designated Independent Broker-Dealer to
settle the purchase of the relevant Portfolio Investments or any portion
thereof, as applicable, or otherwise settle transactions in the relevant market
or perform its obligations generally.

 

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company's attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Financing Providers may deem necessary or
advisable to accomplish the purposes of this Section 1.04 or any direction or
notice to the Collateral Agent in respect to the application of net proceeds of
any such sales). None of the Administrative Agent, the Financing Providers, the
Collateral Administrator, the Securities Intermediary, the Collateral Agent nor
any Affiliate of any thereof shall incur any liability to the Company, the
Portfolio Manager or any other person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any person in connection with any
such sale, so long as, in the case of the Administrative Agent only, any such
sale does not violate Applicable Law.

 

Section 1.05.        Substitution.

 

During the Reinvestment Period, the Company may replace a Portfolio Investment
with another Portfolio Investment (each such replacement, a "Substitution" and
such new Portfolio Investment, a "Substitute Portfolio Investment") so long as
the Company has submitted a Notice of Acquisition and all applicable conditions
precedent set forth in Section 1.02.(c) and Section 1.03 have been satisfied
with respect to each Substitute Portfolio Investment to be acquired by the
Company in connection with such Substitution.

 



- 22 - 

 

 

Section 1.06.        Certain Assumptions Relating to Portfolio Investments.

 

(a)                For purposes of all calculations hereunder, any Portfolio
Investment for which the trade date in respect of a sale thereof by the Company
or the Permitted Subsidiary has occurred, but the settlement date for such sale
has not occurred, shall be considered to be owned by the Company or the
Permitted Subsidiary until such settlement date.

 

(b)                Unfunded commitments in respect of Delayed Funding Loans and
Revolving Loans shall not be considered funded for purposes of the definition of
the term Market Value and the calculation of the Net Asset Value and the
Borrowing Base Test.

 

Article II
THE FINANCINGS

 

Section 2.01.        Financing Commitments. Subject to the terms and conditions
set forth herein, only during the Reinvestment Period, each Financing Provider
hereby severally agrees to make available to the Company the types of Financing
identified on the Transaction Schedule as applicable to such Financing Provider,
in U.S. dollars, in an aggregate amount, for such Financing Provider and such
type of Financing, not exceeding the amount of its Financing Commitment for such
type of Financing. The Financing Commitments shall terminate on the earliest of
(a) the last day of the Reinvestment Period, (b) the Maturity Date and (c) the
occurrence of a Market Value Event (or, if earlier, the date of termination of
the Financing Commitments pursuant to Article VII).

 

A Financing Provider with a Financing Commitment to make Advances hereunder is
referred to as a "Lender".

 

Section 2.02.        [reserved]

 

Section 2.03.        Financings; Use of Proceeds.

 

(a)                Subject to the satisfaction or waiver of the conditions to
the Purchase of a Portfolio Investment set forth in Section 1.03 both as of the
related Trade Date and Settlement Date, the applicable Financing Providers will
make the applicable Financing available to the Company on the related Settlement
Date (or otherwise on the related specified borrowing date if no Portfolio
Investment is being acquired on such date) as provided herein; provided that, if
no Portfolio Investment is being acquired on such date, only the conditions set
forth in clauses (3) and (4) of Section 1.03 shall require satisfaction or
waiver.

 

(b)                Except as expressly provided herein, the failure of any
Financing Provider to make any Advance required hereunder shall not relieve any
other Financing Provider of its obligations hereunder. If any Financing Provider
shall fail to provide any Financing to the Company required hereunder, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Financing Provider to satisfy such Financing
Provider's obligations hereunder until all such unsatisfied obligations are
fully paid.

 



- 23 - 

 

 

(c)                Subject to Section 2.03.(e), the Company shall use the
proceeds of the Financings received by it hereunder to purchase the Portfolio
Investments identified in the related Notice of Acquisition or to make advances
to the obligor of Delayed Funding Term Loans or Revolving Loans in accordance
with the underlying instruments relating thereto, provided that, if the proceeds
of a Financing are deposited in the Collection Account as provided in Section
3.01 prior to or on the Settlement Date for any Portfolio Investment but the
Company is unable to Purchase such Portfolio Investment on the related
Settlement Date, or if there are proceeds of such Financing remaining after such
Purchase, then, subject to Section 3.01.(a), upon written notice from the
Portfolio Manager the Collateral Agent shall apply such proceeds as provided in
Section 4.05. The proceeds of the Financings shall not be used for any other
purpose.

 

(d)                With respect to any Advance, the Portfolio Manager shall, on
behalf of the Company, submit a request substantially in the form of Exhibit A
(a "Request for Advance") to the Lenders and the Administrative Agent, with a
copy to the Collateral Agent and the Collateral Administrator, not later than
2:00 p.m. New York City time, one (1) Business Day prior to the Business Day
specified as the date on which such Advance shall be made and, upon receipt of
such request, the Lenders shall make such Advances in accordance with the terms
set forth in Section 3.01. Any requested Advance shall be in an amount such
that, after giving effect thereto and the related purchase (if any) of the
applicable Portfolio Investment(s), the Borrowing Base Test is satisfied.

 

(e)                If, the aggregate principal amount of the outstanding
Advances is less than the Minimum Funding Amount on any period start date
specified in the definition of the term Minimum Funding Amount, then the
Portfolio Manager (on behalf of the Company) shall be deemed to have requested
an Advance on each such date such that, after the funding thereof, the aggregate
principal amount of the outstanding Advances is equal to the Minimum Funding
Amount. Unless an Event of Default shall have occurred and is continuing or a
Market Value Event shall have occurred, the Lenders shall make a corresponding
Advance in accordance with Article III on each such date (or, if either such
date is not a Business Day, the next succeeding Business Day) (with written
notice to the Collateral Administrator by the Administrative Agent), such that
after the funding thereof, the aggregate principal amount of the outstanding
Advances is equal to the Minimum Funding Amount.

 

(f)                 If two Business Days prior to the end of the Reinvestment
Period, the Company has any outstanding unfunded obligations to make future
advances under any Delayed Funding Term Loan or Revolving Loan, then the
Portfolio Manager, on behalf of the Company, shall be deemed to have requested a
Financing on such date, and the Lenders shall make a corresponding Advance on
the last day of the Reinvestment Period (with written notice to the Collateral
Administrator by the Administrative Agent) in accordance with Article III in
amount equal to the least of (i) the aggregate amount of all such unfunded
obligations, (ii) the Financing Commitments in excess of the aggregate principal
amount of the outstanding Advances and (iii) an amount such that the Borrowing
Base Test is satisfied after giving effect to such Advance; provided that, if
the Company provides evidence to the Administrative Agent that it has cash from
other sources that is available in accordance with the terms of this Agreement
to make any such future advances in respect of any Delayed Funding Term Loan or
Revolving Loan, then the amount of any such Advance shall be reduced by the
amount of such funds. After giving effect to such Advance, the Company shall
cause the proceeds of such Advance and cash from other sources that is available
in accordance with the terms of this Agreement in an amount equal to the
aggregate amount of all unfunded obligations remaining in respect of any Delayed
Funding Term Loans or Revolving Loans to be deposited in the Unfunded Exposure
Account and held as cash and Eligible Investments pending the funding of such
future advances or until all commitments to make such future advances are
terminated or expire or are irrevocably reduced to zero. For the avoidance of
doubt, the amounts deposited in the Unfunded Exposure Account pursuant to this
clause (f) shall not be used for any purpose other than as set forth in Section
8.01.(h).

 



- 24 - 

 

 

(g)                Without limitation to clause (f) above, neither the Company
nor the Permitted Subsidiary shall acquire any unfunded commitment under any
Revolving Loan or Delayed Funding Term Loan unless, on a pro forma basis after
giving effect to such purchase, the Borrowing Base Test and item 6 of the
Concentration Limitations will each be satisfied.

 

Section 2.04.        Other Conditions to Financings. Notwithstanding anything to
the contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the "Effective Date") on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

 

(a)                Executed Counterparts. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)                Loan Documents. The Administrative Agent (or its counsel)
shall have received reasonably satisfactory evidence that the Loan Documents
have been executed and are in full force and effect, and that the initial sales
and contributions (or grant of Participation Interests, as applicable)
contemplated by the Natixis Sale Agreement shall have been consummated in
accordance with the terms thereof.

 

(c)                Opinions. The Administrative Agent (or its counsel) shall
have received one or more reasonably satisfactory written opinions of Dechert
LLP, counsel for the Company, the Parent and the Seller, covering such matters
relating to the transactions contemplated hereby and by the other Loan Documents
as the Administrative Agent shall reasonably request (including, without
limitation, certain bankruptcy matters) in writing.

 

(d)                Corporate Documents. The Administrative Agent (or its
counsel) shall have received such certificates of resolutions or other action,
incumbency certificates and/or other certificates of officers of the Company,
the Parent and the Portfolio Manager as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each officer thereof
or other Person authorized to act in connection with this Agreement and the
other Loan Documents, and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Company, the Parent and the
Portfolio Manager and any other legal matters relating to the Company, the
Parent, the Portfolio Manager, this Agreement or the transactions contemplated
hereby, all in form and substance satisfactory to the Administrative Agent and
its counsel.

 

(e)                Payment of Fees, Etc. The Administrative Agent, the Lenders,
the Collateral Agent and the Collateral Administrator shall have received all
fees and other amounts due and payable by the Company in connection herewith on
or prior to the Effective Date, including the fee payable pursuant to Section
4.03.(e) and, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder.

 



- 25 - 

 

 

(f)                 PATRIOT Act, Etc. To the extent requested by the
Administrative Agent or any Lender, the Administrative Agent or such Lender, as
the case may be, shall have received all documentation and other information
required by regulatory authorities under the USA PATRIOT Act (Title III of Pub.
L. 107 56 (signed into law October 26, 2001)) (the "PATRIOT Act") and other
applicable "know your customer" and anti-money laundering rules and regulations.

 

(g)                Natixis Credit Facility Balance. The Administrative Agent has
received evidence satisfactory to it that the aggregate amount payable by the
Seller to the Natixis Lender and the other parties to the Natixis Credit
Facility to terminate the Natixis Credit Facility and to secure the release of
the Lien of the Natixis Collateral Agent over the Initial Portfolio Investments,
which will be paid by the Lenders in accordance with the Payment Direction
Letter, is not greater than U.S.$150,000,000.

 

(h)                Natixis Lien Release. The Administrative Agent has received a
fully executed copy of the Payoff Letter and evidence satisfactory to it that
the Natixis Lien Release will be obtained on the date that the initial Advance
is made.

 

(i)                 Certain Acknowledgements. The Administrative Agent shall
have received (i) UCC, tax and judgment lien searches, bankruptcy and pending
lawsuit searches or equivalent reports or searches indicating that there are no
effective lien notices or comparable documents that name the Company as debtor
and that are filed in the jurisdiction in which the Company is organized, (ii) a
UCC lien search indicating that there are no effective lien notices or
comparable documents that name the Seller as debtor which cover any of the
Portfolio Investments (other than the Lien of the Natixis Collateral Agent that
will be released pursuant to the Natixis Lien Release) and (iii) such other
searches that the Administrative Agent deems necessary or appropriate.

 

In addition, proceeds of Advances may not be used to acquire Subsidiary
Investments unless each of the following conditions is satisfied (or waived by
the Administrative Agent in its sole discretion) on the Third A&R Date:

 

(a)                Executed Counterparts. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)                Loan Documents. The Administrative Agent (or its counsel)
shall have received reasonably satisfactory evidence that the other Loan
Documents have been executed and are in full force and effect.

 

(c)                Opinions. The Administrative Agent (or its counsel) shall
have received one or more reasonably satisfactory written opinions of Dechert
LLP, counsel for the Company and the Permitted Subsidiary, covering such matters
relating to the Permitted Subsidiary, this Agreement and the other Loan
Documents entered into as of the Third A&R Date as the Administrative Agent
shall reasonably request in writing.

 

(d)                Corporate Documents. The Administrative Agent (or its
counsel) shall have received such certificates of resolutions or other action,
incumbency certificates and/or other certificates of officers of the Permitted
Subsidiary as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each officer thereof or other Person
authorized to act in connection with the Loan Documents to which the Permitted
Subsidiary is a party, and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Permitted Subsidiary and any
other legal matters relating to the Permitted Subsidiary or the transactions
contemplated hereby with respect to the Permitted Subsidiary, all in form and
substance satisfactory to the Administrative Agent and its counsel.

 



- 26 - 

 

 

(e)                PATRIOT Act, Etc. To the extent requested by the
Administrative Agent or any Lender, the Administrative Agent or such Lender, as
the case may be, shall have received all documentation and other information
required by regulatory authorities under the USA PATRIOT Act (Title III of Pub.
L. 107 56 (signed into law October 26, 2001)) (the "PATRIOT Act") and other
applicable "know your customer" and anti-money laundering rules and regulations.

 

(f)                 Solvency Certificate. The Administrative Agent has received
an officer's certificate of a responsible officer of the Company certifying
that, as of the Third A&R Date, the Company is Solvent.

 

(g)                Lien Search. The Administrative Agent shall have received a
UCC lien search indicating that there are no effective lien notices or
comparable documents that name the Permitted Subsidiary as debtor and that are
filed in the jurisdiction in which the Permitted Subsidiary is organized.

 

Section 2.05.        Conditions to Advances. No Advance shall be made unless
each of the following conditions is satisfied as of the proposed date of such
Advance:

 

(i)                 the Effective Date shall have occurred;

 

(ii)               the Company shall have delivered a Request for Advance in
accordance with Section 2.03(d);

 

(iii)             no Market Value Event has occurred

 

(iv)              no Event of Default or Default has occurred and is continuing;

 

(v)                the Reinvestment Period has not ended;

 

(vi)              all of the representations and warranties contained in Article
VI and in any other Loan Document shall be true and correct in all material
respects (or with respect to such representations and warranties which by their
terms contain materiality qualifiers, shall be true and correct), in each case
on and as of the date of such Advance, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or with respect to
such representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date; and

 

(vii)            after giving pro forma effect to such Advance (and any related
Purchase) hereunder:

 

(x)       the Borrowing Base Test is satisfied;

 



- 27 - 

 

 

(y)       the Concentration Limitations (as defined on Schedule 4) shall be
satisfied or, if not satisfied immediately prior to such Purchase Commitment,
maintained or improved; and

 

(z)       the aggregate principal balance of Advances then outstanding will not
exceed, for each type of Financing available hereunder, the limit for such type
of Financing set forth in the Transaction Schedule.

 

If the above conditions to an Advance are satisfied or waived by the
Administrative Agent, the Portfolio Manager shall determine, in consultation
with the Administrative Agent and with notice to the Lenders and the Collateral
Administrator, the date on which any Advance shall be provided.

 

Article III
ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

 

Section 3.01.        The Advances.

 

(a)                Making the Advances. If the Lenders are required to make an
Advance to the Company as provided in Section 2.03, then each Lender shall make
such Advance on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the Collateral Agent for
deposit to the Collection Account; provided that the Company hereby directs the
Lenders to pay the proceeds of the initial Advance hereunder in accordance with
the directions set forth in the Payment Direction Letter. Each Lender at its
option may make any Advance by causing any domestic or foreign branch or
Affiliate of such Lender to make such Advance, provided that any exercise of
such option shall not affect the obligation of the Company to repay such Advance
in accordance with the terms of this Agreement. Subject to the terms and
conditions set forth herein, the Company may borrow and prepay Advances. The
Company may reborrow Advances in an aggregate amount of U.S.$45,000,000. Except
as set forth in the immediately preceding sentence, once drawn, Advances may not
be reborrowed.

 

Payment of the proceeds of the initial Advance by the Lenders in accordance with
the instructions set forth in the Payment Direction Letter will constitute the
making of the Advance to the Company for all purposes and all obligations of the
Lenders to make such Advance shall be satisfied thereby.

 

(b)                Interest on the Advances. Subject to Section 3.01(h), all
outstanding Advances shall bear interest (from and including the date on which
such Advance is made) at a per annum rate equal to the LIBO Rate for each
Calculation Period in effect plus the Applicable Margin for Advances set forth
on the Transaction Schedule. Notwithstanding the foregoing, if any principal of
or interest on any Advance is not paid when due, whether at stated maturity,
upon acceleration or otherwise, such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to 2% plus the rate
otherwise applicable to the Advances as provided in the preceding sentence.

 

(c)                Evidence of the Advances. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Company to such Lender resulting from each Advance made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. The Administrative Agent, acting solely
for this purpose as an agent of the Company, shall maintain at one of its
offices the Register in which it shall record (1) the amount of each Advance
made hereunder, (2) the amount of any principal or interest due and payable or
to become due and payable from the Company to each Lender hereunder and (3) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender's share thereof. The entries made in the Register
maintained pursuant to this paragraph (c) shall be conclusive absent manifest
error, provided that the failure of any Lender or the Administrative Agent to
maintain such Register or any error therein shall not in any manner affect the
obligation of the Company to repay the Advances in accordance with the terms of
this Agreement.

 



- 28 - 

 

 

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

(d)                Pro Rata Treatment. Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

 

(e)                Illegality. Notwithstanding any other provision of this
Agreement, if any Lender or the Administrative Agent shall notify the Company
that the adoption of any law, rule or regulation, or any change therein or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder, then (1) the obligation of such Lender or the Administrative
Agent hereunder shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) at the request of the Company, such Lender or
the Administrative Agent, as applicable, shall use reasonable efforts (which
will not require such party to incur a loss, other than immaterial, incidental
expenses), until such time as the Advances are required to be prepaid as
mandated by law in clause (3) below, to transfer all of its rights and
obligations under this Agreement to another of its offices, branches or
Affiliates with respect to which such performance would not be unlawful, and (3)
if such Lender or the Administrative Agent is unable to effect a transfer under
clause (2), then any outstanding Advances of such Lender shall be promptly paid
in full by the Company (together with all accrued interest and other amounts
owing hereunder) but not later than such date as shall be mandated by law;
provided that, to the extent that any such adoption or change makes it unlawful
for the Advances to bear interest by reference to the LIBO Rate, then the
foregoing clauses (1) through (3) shall not apply and the Advances shall bear
interest (from and after the last day of the Calculation Period ending
immediately after such adoption or change) at a per annum rate equal to the Base
Rate plus the Applicable Margin for Advances set forth on the Transaction
Schedule.

 

(f)                 Increased Costs.

 

(i)                 If any Change in Law shall:

 

(A)              impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender;

 

(B)              impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender; or

 



- 29 - 

 

 

(C)              subject any Lender or the Administrative Agent to any Taxes
(other than (x) Indemnified Taxes, (y) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (z) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

 

(ii)               If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's capital or on the capital of such Lender's
holding company, if any, as a consequence of this Agreement or the Advances made
by such Lender to a level below that which such Lender or such Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy and liquidity) by an amount deemed by
such Lender to be material (which demand shall be accompanied by a statement
setting forth the basis for such demand), then from time to time the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender's holding company for any such reduction suffered.

 

(iii)             A certificate of a Lender or the Administrative Agent, as the
case may be, setting forth the amount or amounts necessary to compensate such
Lender, its holding company or the Administrative Agent, as the case may be, as
specified in paragraph (i) or (ii) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(iv)              Failure or delay on the part of any Lender or the
Administrative Agent to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or and Administrative Agent's right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender or the Administrative Agent pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Administrative Agent notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender's or
the Administrative Agent's intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(v)                Each of the Lenders and the Administrative Agent agrees that
it will take such commercially reasonable actions as the Company may reasonably
request that will avoid the need to pay, or reduce the amount of, any increased
amounts referred to in this Section 3.01.(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, be
disadvantageous to such Lender or the Administrative Agent (including, without
limitation, due to a loss of money). In no event will the Company be responsible
for increased amounts referred to in this Section 3.01.(f) which relates to any
other entities to which any Lender provides financing.

 



- 30 - 

 

 

(vi)              If any Lender (A) provides notice of unlawfulness or requests
compensation under clause (e) above or this clause (f), (B) defaults in its
obligation to make Advances hereunder or (C) becomes the subject of a Bail-In
Action, then the Company may, at its sole expense and effort, upon written
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related
transaction documents to an assignee identified by the Company that shall assume
such obligations (whereupon such Lender shall be obligated to so assign),
provided that, (x) such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder through the date of such
assignment and (y) a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. No prepayment fee that may otherwise be due
hereunder shall be payable to such Lender in connection with any such
assignment.

 

(g)                No Set-off or counterclaim. Subject to Section 3.03, all
payments to be made hereunder by the Company in respect of the Advances shall be
made without set-off or counterclaim and in such amounts as may be necessary in
order that every such payment (after deduction or withholding for or on account
of any present or future taxes, levies, imposts, duties or other charges of
whatever nature imposed by the jurisdiction in which the Company is organized or
any political subdivision or taxing authority therein or thereof) shall not be
less than the amounts otherwise specified to be paid under this Agreement.

 

(h)                Alternate Rate of Interest. (i) If prior to the commencement
of any Calculation Period: (x) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate (including, without
limitation, because the LIBO Rate is not available or published on a current
basis), for U.S. dollar deposits and such Calculation Period; or (y) the
Administrative Agent is advised by the Required Lenders that the LIBO Rate, as
applicable, for such Calculation Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Advances (or
its Advance) included in such Advance for such Calculation Period; then the
Administrative Agent shall give notice thereof to the Company, the Portfolio
Manager and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company, the
Portfolio Manager and the Lenders that the circumstances giving rise to such
notice no longer exist, if any Advance is requested, such Advance shall accrue
interest at the Base Rate plus the Applicable Margin for Advances set forth on
the Transaction Schedule.

 

(ii)       If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (x) the
circumstances set forth in Section 3.01(h)(i)(x) have arisen and such
circumstances are unlikely to be temporary or (y) the circumstances set forth in
Section 3.01(h)(i)(x) have not arisen but the supervisor for the administrator
of the LIBO Rate or a governmental authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate shall no longer be used for determining interest rates
for loans, then the Administrative Agent and the Company shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such changes shall not include a reduction in the
Applicable Margin). Notwithstanding anything to the contrary in Section 10.05,
such amendment shall become effective without any further action or consent of
any other party to this Agreement (but with prior written notice to the
Portfolio Manager (which may be by email))so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (ii) (but, in the case of the circumstances described in clause (y) of
the first sentence of this Section 3.01(h)(ii), only to the extent the LIBO Rate
for U.S. dollar deposits and such Calculation Period is not available or
published at such time on a current basis), if any Advance is requested, such
advance shall accrue interest at the Base Rate plus the Applicable Margin for
Advances set forth on the Transaction Schedule.

 



- 31 - 

 

 

Section 3.02.        General. The provisions of Section 3.01 and any other
provisions relating to the types of Financings contemplated by each such section
shall not be operative until and unless such types of Financing have been made
available to the Company, as evidenced by the Transaction Schedule.

 

Section 3.03.        Taxes.

 

(a)                Payments Free of Taxes. All payments to be made hereunder by
the Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law (including
FATCA). If any Applicable Law requires the deduction or withholding of any Tax
from any such payment by the Company, then the Company shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b)                Payment of Other Taxes by the Company. The Company shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                Indemnification by the Company. The Company shall indemnify
each Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                Indemnification by the Lenders. Each Lender shall indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 



- 32 - 

 

 

(e)                Evidence of Payments. As soon as practicable after any
payment of Taxes by the Company to a Governmental Authority pursuant to this
Section 3.03, the Company shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)                 Status of Secured Parties. (i) Any Secured Party that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.03.(f)(a)(1)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing,

 

(A)              any Lender that is a U.S. Person shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)              any Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent, but only if the
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)                 in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an executed IRS Form W-8BEN, IRS
Form W-8BEN-E or applicable successor form establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the "interest" article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, an IRS Form W-8BEN or IRS Form W-8BEN-E or any applicable
successor form establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;

 



- 33 - 

 

 

(ii)               an executed IRS Form W-8ECI;

 

(iii)             in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, is not a "10 percent shareholder"
of the Company within the meaning of Section 881(c)(3)(B) of the Code, and is
not a "controlled foreign corporation" described in Section 881(c)(3)(C) of the
Code (a "U.S. Tax Compliance Certificate") and (y) an executed IRS Form W-8BEN,
IRS Form W-8BEN-E or applicable successor form; or

 

(iv)              to the extent a Foreign Lender is not the beneficial owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E or applicable successor form, a U.S. Tax Compliance Certificate,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)              if a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(E)               The Administrative Agent shall deliver to the Company an
electronic copy of an IRS Form W-9 upon becoming a party under this Agreement.
The Administrative Agent represents to the Company that it is a "U.S. person"
and a "financial institution" within the meaning of Treasury Regulations Section
1.1441-1 and a "U.S. financial institution" within the meaning of Treasury
Regulations Section 1.1471-3T and that it will comply with its obligations to
withhold under Section 1441 and FATCA.

 



- 34 - 

 

 

(g)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.03
(including by the payment of additional amounts pursuant to this Section 3.03),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)                Survival. Each party's obligations under this Section 3.03
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Financing Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

Article IV
COLLECTIONS AND PAYMENTS

 

Section 4.01.        Interest Proceeds. The Company shall notify (or shall cause
the Permitted Subsidiary to notify) the obligor with respect to each Portfolio
Investment to remit all amounts that constitute Interest Proceeds to the
Collection Account (or, in the case of Subsidiary Assets, the applicable Pledged
Account). To the extent Interest Proceeds are received other than by deposit
into the Collection Account, the Company shall cause all Interest Proceeds on
the Portfolio Investments to be deposited in the Collection Account or remitted
to the Collateral Agent, and the Collateral Agent shall credit (or cause to be
credited) to the Collection Account all Interest Proceeds received by it
immediately upon receipt thereof in accordance with the written direction of the
Portfolio Manager.

 

Interest Proceeds shall be retained in the Collection Account and held in cash
and/or invested (and reinvested) at the written direction of the Company (or the
Portfolio Manager on its behalf) delivered to the Collateral Agent in
dollar-denominated Cash Equivalents selected by the Portfolio Manager (unless an
Event of Default has occurred and is continuing or a Market Value Event has
occurred, in which case, selected by the Administrative Agent) ("Eligible
Investments"). Eligible Investments shall mature no later than the end of the
then-current Calculation Period. Not later than five Business Days following
receipt, the Company shall cause the Permitted Subsidiary to distribute Interest
Proceeds received by it to the Company as a dividend or equivalent equity
distribution and deposit such Interest Proceeds into the Collection Account.

 

Interest Proceeds on deposit in the Collection Account shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement or (ii) to make Permitted
Distributions or Permitted Tax Distributions in accordance with this Agreement
with two (2) Business Days prior notice to the Administrative Agent.

 



- 35 - 

 

 

Section 4.02.        Principal Proceeds. The Company shall (or shall cause the
Permitted Subsidiary to) notify the obligor with respect to each Portfolio
Investment to remit all amounts that constitute Principal Proceeds to the
Collection Account (or, in the case of Subsidiary Assets, the applicable Pledged
Account). To the extent Principal Proceeds are received other than by deposit
into the Collection Account, the Company shall cause all Principal Proceeds
received on the Portfolio Investments to be deposited in the Collection Account
or remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Collection Account all Principal Proceeds received
by it immediately upon receipt thereof in accordance with the written direction
of the Portfolio Manager.

 

All Principal Proceeds shall be retained in the Collection Account and invested
at the written direction of the Administrative Agent in overnight Eligible
Investments selected by the Portfolio Manager (unless an Event of Default has
occurred and is continuing or a Market Value Event has occurred, in which case,
selected by the Administrative Agent). All investment income on such Eligible
Investments shall constitute Interest Proceeds. Not later than the fifth
Business Day following receipt, the Company shall cause the Permitted Subsidiary
to distribute all Principal Proceeds received by it to the Company as a dividend
or equivalent equity distribution and deposit such Principal Proceeds into the
Collection Account.

 

Principal Proceeds on deposit in the Collection Account shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement or (ii) towards the purchase
price of Portfolio Investments purchased in accordance with this Agreement, in
each case with prior notice to the Administrative Agent.

 

The Portfolio Manager shall notify the Administrative Agent and the Collateral
Agent if the Portfolio Manager reasonably determines in good faith that any
amounts in the Collection Account have been deposited in error or do not
otherwise constitute Principal Proceeds, whereupon such amounts on deposit in
the Collection Account may be withdrawn by the Collateral Agent (at the
direction of the Company and with written confirmation from the Administrative
Agent (or, upon the occurrence and during the continuance of an Event of Default
or upon the occurrence of a Market Value Event, the Administrative Agent)) on
the next succeeding Business Day and remitted to the Company. For the avoidance
of doubt, Principal Proceeds received in connection with the sale of any
Portfolio Investment pursuant to Section 1.04 following a Market Value Event
shall be used to prepay Advances as set forth therein at the written direction
of the Administrative Agent.

 

Section 4.03.        Principal and Interest Payments; Prepayments; Commitment
Fee.

 

(a)                The Company shall pay the unpaid principal amount of the
Advances (together with accrued interest thereon) to the Administrative Agent
for the account of each Lender on the Maturity Date in accordance with the
Priority of Payments and any and all cash in the Accounts shall be applied to
the satisfaction of the Secured Obligations on the Maturity Date and on each
Additional Distribution Date in accordance with the Priority of Payments.

 

(b)                Accrued interest on the Advances shall be payable in arrears
on each Interest Payment Date, each Additional Distribution Date and on the
Maturity Date in accordance with the Priority of Payments; provided that (i)
interest accrued pursuant to the second sentence of Section 3.01.(b) shall be
payable on demand and (ii) in the event of any repayment or prepayment of any
Advances, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. "Interest Payment Date"
means the fifth Business Day after the last day of each Calculation Period.

 



- 36 - 

 

 

(c)                 

 

(i)                 Subject to the requirements of this Section 4.03.(c), the
Company shall have the right from time to time to prepay outstanding Advances in
whole or in part (A) on any Business Day that JPMorgan Chase Bank, National
Association ceases to act as Administrative Agent, (B) in connection with a
Market Value Cure or (C) subject to the payment of the premium described in
clause (ii) below, up to but not more than three times during any Calculation
Period; provided that, the Company may not prepay any outstanding Advances
pursuant to this Section 4.03.(c)(a)(1)(i)(C) during the Non-Call Period in an
amount that would cause the aggregate outstanding principal amount of the
Advances to be below the Minimum Funding Amount. The Company shall notify the
Administrative Agent, the Collateral Agent and the Collateral Administrator by
electronic mail of an executed document (attached as a .pdf or similar file) of
any prepayment pursuant to Section 4.03.(c)(a)(1)(i)(A) or Section
4.03.(c)(a)(1)(i)(C) not later than 2:00 p.m., New York City time, two (2)
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Advances to be prepaid. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Except in
connection with a Market Value Cure, each partial prepayment of outstanding
Advances shall be in an amount not less than U.S.$2,000,000. Prepayments shall
be accompanied by accrued and unpaid interest.

 

(ii)               Each prepayment or commitment reduction pursuant to Section
4.03.(c)(a)(1)(i)(C) and Section 4.07.(a) that is made after the Non-Call Period
and on or before April 29, 2020, whether in full or in part, shall be
accompanied by a premium equal to 1% of the principal amount of such prepayment
or commitment reduction; provided that no such premium shall be payable with
respect to any prepayment (or portion thereof) that does not exceed the positive
difference (if any) of (x) the then-current aggregate outstanding principal
amount of the Advances over (y) the then-current Minimum Funding Amount (the
"Excess Funded Amount").

 

(d)                The Company agrees to pay to the Administrative Agent, for
the account of each Lender, a commitment fee in accordance with the Priority of
Payments which shall accrue at 1.00% per annum (or, with respect to any date on
which the aggregate amount of Advances is greater than 77.5% of the Commitment
Amount, 0.60% per annum) on the average daily unused amount of the Financing
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the last day of the Reinvestment Period. Accrued
commitment fees shall be payable in arrears on each Interest Payment Date, and
on the date on which the Financing Commitments terminate. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(e)                The Company agrees to pay the Administrative Agent, for the
account of each Lender, (i) an upfront fee on the date hereof in an aggregate
amount equal to U.S.$1,000,000 and (ii) following an Commitment Increase Date,
if one occurs, a fee on such Commitment Increase Date in an aggregate amount
equal to the product of (x) 0.80% and (y) the aggregate increase of the
Financing Commitments on such Commitment Increase Date. Once paid, such fees or
any part thereof shall not be refundable under any circumstances.

 

(f)                 Without limiting Section 4.03.(c), the Company shall have
the obligation from time to time to prepay outstanding Advances in whole or in
part on any date with proceeds from sales of Portfolio Investments directed by
the Administrative Agent pursuant to Section 1.04 and as set forth in Sections
Section 2.03.(f) and Section 8.01.(h). Prepayments shall be accompanied by
accrued and unpaid interest.

 



- 37 - 

 

 

Section 4.04.        MV Cure Account

 

(a)                The Company shall cause all cash received by it in connection
with an Market Value Cure to be deposited in the MV Cure Account or remitted to
the Collateral Agent, and the Collateral Agent shall credit to the MV Cure
Account such amounts received by it (and identified in writing as such)
immediately upon receipt thereof. Prior to the Maturity Date, all cash amounts
in the MV Cure Account shall be invested in overnight Eligible Investments at
the written direction of the Administrative Agent (as directed by the Required
Financing Providers). All amounts contributed to the Company by Parent in
connection with an MV Event Cure shall be paid free and clear of any right of
chargeback or other equitable claim.

 

(b)                Amounts on deposit in the MV Cure Account may be withdrawn by
the Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company with prior notice to the Administrative Agent (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, to the Lenders for prepayment of Advances
and reduction of Financing Commitment); provided that the Company may not direct
any withdrawal from the MV Cure Account if the Borrowing Base Test is not
satisfied (or would not be satisfied after such withdrawal).

 

Section 4.05.        Priority of Payments. On (w) each Interest Payment Date,
(x) the Maturity Date, (y) any date after the occurrence of a Market Value Event
and (z) any date after the Maturity Date following an Event of Default and the
declaration of the Secured Obligations as due and payable (each date set forth
in clauses (y) and (z) above, an "Additional Distribution Date"), the Collateral
Agent shall distribute all amounts in the Collection Account in the following
order of priority (the "Priority of Payments"):

 

(a)                To pay (i) first, amounts due or payable to the Collateral
Agent, the Collateral Administrator and the Securities Intermediary hereunder
and under each other Loan Document (including fees, out-of-pocket expenses and
indemnities) and (ii) second, any other accrued and unpaid fees and out-of
pocket expenses (other than the commitment fee payable to the Lenders, but
including Lender indemnities) due hereunder and under each other Loan Document,
up to a maximum amount under this clause (a) of U.S.$100,000 (the "Cap") on each
Interest Payment Date, the Maturity Date and each Additional Distribution Date
(in the case of any Additional Distribution Date or the Maturity Date, after
giving effect to all payments of such amounts on any other Additional
Distribution Date or Interest Payment Date occurring in the same calendar
quarter); provided that if an Event of Default has occurred and the
Administrative Agent has terminated the Financing Commitments and declared the
Secured Obligations due and payable, the Cap shall be increased to $200,000 for
payment to the Collateral Agent, the Collateral Administrator and the Securities
Intermediary in connection with any actions it has taken with respect to
enforcement of rights on the Collateral.

 

(b)                To deposit an amount equal to the Expense Reserve Account
Amount in the Expense Reserve Account;

 

(c)                To pay interest due in respect of the Advances, any amounts
due or payable pursuant to Section 3.03(c) and 3.03(f) and commitment fees
payable to the Lenders (pro rata based on amounts due);

 

(d)                To pay (i) on each Interest Payment Date, all prepayments of
the Advances permitted or required under this Agreement (including any
applicable premium) and (ii) on the Maturity Date (and, if applicable, any
Additional Distribution Date), principal of the Advances until the Advances are
paid in full;

 



- 38 - 

 

 

(e)                (i) prior to the end of the Reinvestment Period, at the
direction of the Portfolio Manager, to fund the Unfunded Exposure Account up to
the Unfunded Exposure Amount and (ii) after the Reinvestment Period but prior to
the Maturity Date, to fund the Unfunded Exposure Account up to the Unfunded
Exposure Amount;

 

(f)                 To pay all amounts set forth in clause (a) above not paid
due to the limitation set forth therein;

 

(g)                To the extent not reimbursed out of funds on deposit in the
Expense Reserve Account, to reimburse the Portfolio Manager and the Company for
any and all reasonable costs and expenses incurred by the Portfolio Manager and
the Company, as applicable, in connection with the Collateral or in the
performance of its obligations under this Agreement;

 

(h)                To make any Permitted Distributions or Permitted Tax
Distributions (using Interest Proceeds) directed pursuant to this Agreement; and

 

(i)                 (i) On any Interest Payment Date other than the Maturity
Date, to deposit any remaining amounts in the Collection Account and (ii) on the
Maturity Date and any Additional Distribution Date, any remaining amounts to the
Company.

 

Section 4.06.        Payments Generally. All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Portfolio Manager of the calculation of amounts
payable to the Lenders in respect of the Advances and the amounts payable to the
Portfolio Manager. At least two (2) Business Days prior to each Interest Payment
Date, the Administrative Agent shall deliver an invoice to the Portfolio
Manager, the Collateral Agent and the Collateral Administrator in respect of the
interest due on such Interest Payment Date. All payments not made to the
Administrative Agent for distribution to the Lenders shall be made as directed
in writing by the Administrative Agent. Subject to Section 3.03 hereof, all
payments by the Company hereunder shall be made without setoff or counterclaim.
All payments hereunder shall be made in U.S. dollars. All interest calculated
using the LIBO Rate hereunder shall be computed on the basis of a year of 360
days and all interest calculated using the Base Rate hereunder shall be computed
on the basis of a year of 365 days in each case, payable for the actual number
of days elapsed (including the first day but excluding the last day).

 

Section 4.07.        Termination or Reduction of Financing Commitments.

 

(a)                After the Non-Call Period (or any other date if JPMorgan
Chase Bank, National Association ceases to act as Administrative Agent), the
Company shall be entitled at its option, subject to the payment of the premium
described in Section 4.03.(c)(a)(1)(ii), and upon three (3) Business Days' prior
written notice to the Administrative Agent (with a copy to the Collateral Agent
and the Collateral Administrator) to either (i) terminate the Financing
Commitments in whole upon payment in full of all Advances, all accrued and
unpaid interest, all applicable premium and all other Secured Obligations (other
than unmatured contingent indemnification and reimbursement obligations) or (ii)
reduce in part the portion of the Financing Commitments that exceeds the sum of
the outstanding Advances. In addition, the Financing Commitments shall be
automatically and irrevocably reduced by the amount of any prepayment of
Advances pursuant to Section 4.03.(c)(a)(1)(i)(C) during the Reinvestment Period
that exceeds the Excess Funded Amount.

 



- 39 - 

 

 

(b)                The Financing Commitments shall be automatically and
irrevocably reduced on the date of any prepayment made in accordance with the
definition of "Market Value Cure" in an amount equal to the amount of such
prepayment.

 

(c)                [Reserved];

 

(d)                All unused Financing Commitments as of the last day of the
Reinvestment Period shall automatically be terminated.

 

(e)       The Financing Commitments shall be irrevocably reduced by the amount
of any repayment or prepayment of Advances following the last day of the
Reinvestment Period.

 

Article V
THE PORTFOLIO MANAGER

 

Section 5.01.        Appointment and Duties of the Portfolio Manager. The
Company hereby appoints the Portfolio Manager as its portfolio manager under
this Agreement and to perform the investment management functions of the Company
set forth herein, and the Portfolio Manager hereby accepts such appointment. For
so long as no Market Value Event has occurred and subject to Section 1.04, the
services to be provided by the Portfolio Manager shall consist of (x) selecting,
purchasing, managing and directing the investment, reinvestment, substitution
and disposition of Portfolio Investments, delivering Notices of Acquisition on
behalf of and in the name of the Company and (y) acting on behalf of the Company
for all other purposes hereof and the transactions contemplated hereby. The
Portfolio Manager agrees to comply with all covenants and restrictions imposed
on the Company herein and in each other Loan Document. The Company hereby
irrevocably appoints the Portfolio Manager its true and lawful agent and
attorney-in-fact (with full power of substitution) in its name, place and stead
and at its expense, in connection with the performance of its duties provided
for herein. Without limiting the foregoing:

 

(a)                The Portfolio Manager shall perform its obligations hereunder
with reasonable care, using a degree of skill not less than that which the
Portfolio Manager exercises with respect to assets of the nature of the
Portfolio Investments that it manages for itself and others having similar
investment objectives and restrictions; and

 

(b)                The Portfolio Manager shall not (and shall not cause the
Company to) take any action that it knows or reasonably should know would (1)
violate the constituent documents of the Company, (2) violate any law, rule or
regulation applicable to the Company, (3) require registration of the Company as
an "investment company" under the Investment Company Act of 1940, or (4) cause
the Company to violate the terms of this Agreement or any instruments relating
to the Portfolio Investments in any material respect.

 

The Portfolio Manager may employ third parties (including its Affiliates) to
render advice (including investment advice) and assistance to the Company and to
perform any of the Portfolio Manager's duties hereunder, provided that the
Portfolio Manager shall not be relieved of any of its duties or liabilities
hereunder regardless of the performance of any services by third parties.

 

Section 5.02.        Portfolio Manager Representations As to Eligibility
Criteria; Etc. The Portfolio Manager represents to the other parties hereto that
(a) as of the Trade Date and Settlement Date for each Portfolio Investment
purchased and the Substitution Date for each Substitute Portfolio Investment,
such Portfolio Investment meets all of the applicable Eligibility Criteria
(unless otherwise consented to by the Administrative Agent) and, except as
otherwise permitted hereunder, the Concentration Limitations (as defined on
Schedule 4) shall be satisfied, or if not satisfied immediately prior to such
Purchase or Substitution, maintained or improved, after the consummation of the
related Purchase or Substitution (unless otherwise consented to by the
Administrative Agent) and (b) all of the information contained in the related
Notice of Acquisition is true, correct and complete in all material respects;
provided that, to the extent any such information was furnished to the Company
by any third party, such information is as of its delivery date true, complete
and correct in all material respects to the knowledge of the Portfolio Manager.

 



- 40 - 

 

 

Section 5.03.        Limitation of Liability; Indemnification.

 

(a)                None of the Portfolio Manager, its Affiliates (other than,
for the avoidance of doubt, the Company and the Permitted Subsidiary to the
extent provided in the Loan Documents) and their respective partners, members,
managers, stockholders, directors, officers, employees and agents (each a
"Portfolio Manager Party") will be liable to the Company, the Administrative
Agent, the Collateral Agent, the Collateral Administrator, the Securities
Intermediary, the Financing Providers or any other Person for any all expenses,
losses, damages, liabilities, demands, charges or claims of any kind or nature
whatsoever (including reasonable attorneys' fees and accountants' fees and costs
and expenses relating to investigating or defending any demands, charges and
claims) ("Losses") incurred, or for any decrease in the value of the Collateral
as a result of, the actions taken or recommended, or for any omissions
(including, with respect to the Administrative Agent, the Collateral Agent, the
Collateral Administrator, the Securities Intermediary, the Administrative Agent
or any Financing Provider, any failure to timely grant any consent requested by
the Portfolio Manager) by, the Portfolio Manager, its Affiliates or their
respective partners, members, managers, stockholders, directors, officers,
employees or agents under or in connection with this Agreement, except that the
Portfolio Manager shall be so liable as and to the extent such Losses arise out
of or in connection with any Portfolio Manager Breach.

 

As used herein, "Portfolio Manager Breach" means the gross negligence, willful
misconduct or bad faith on the part of the Portfolio Manager under or in
connection with this Agreement.

 

(b)                To the extent permitted by Applicable Law, the Portfolio
Manager shall indemnify and hold harmless the Agents, the Collateral
Administrator and the Financing Providers and their respective Affiliates,
directors, officers, stockholders, partners, agents, employees and controlling
persons (each an "Indemnified Person") from and against any and all Losses
awarded against or incurred by such Indemnified Person resulting from any
Portfolio Manager Breach, excluding, however, any Losses to the extent resulting
from the gross negligence, willful misconduct or bad faith on the part of such
Indemnified Person.

 

(c)                Any amounts subject to the indemnification provisions of this
Section 5.03 shall be paid by the Portfolio Manager to the Administrative Agent
on behalf of the applicable Indemnified Person within 30 Business Days following
receipt by the Portfolio Manager of the Administrative Agent's written demand
therefor (and the Administrative Agent shall pay such amounts to the applicable
Indemnified Person promptly after the receipt by the Administrative Agent of
such amounts). The Administrative Agent, on behalf of any Indemnified Person
making a request for indemnification under this Section 5.03, shall submit to
the Portfolio Manager a certificate setting forth in reasonable detail the basis
for and the computations of the Losses with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 



- 41 - 

 

 

(d)                If the Portfolio Manager has made any indemnity payments to
the Administrative Agent, on behalf of an Indemnified Person, pursuant to this
Section 5.03 and such Indemnified Person thereafter collects any of such amounts
from others, such Indemnified Person will promptly repay such amounts collected
to the Portfolio Manager.

 

(e)                The Portfolio Manager shall not have any liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Portfolio Investments, results from or
relates to the performance of one or more Portfolio Investments or any decision
by the Portfolio Manager to acquire or sell or refrain from acquiring or selling
a Portfolio Investments or for special, punitive, indirect, consequential or
incidental damages (including but not limited to lost profits). Any
indemnification pursuant to this Section 5.03 shall not be payable from the
Collateral.

 

(f)                 This Section 5.03 shall survive the termination of this
Agreement and the repayment of all amounts owing to the Financing Providers, the
Collateral Administrator and Agents hereunder.

 

Article VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 6.01.        Representations and Warranties. The Company (and, with
respect to clauses (a) through (e), (l), (n), (t) through (v) and (dd), the
Portfolio Manager) represents to the other parties hereto solely with respect to
itself (and, in the case of the Company, other than with respect to clauses (s),
(cc) and (dd), the Permitted Subsidiary) that as of the date hereof, the Third
A&R Date and each Trade Date (or as of such other date as maybe expressly set
forth below):

 

(a)                it is duly organized or incorporated, as the case may be, and
validly existing under the laws of the jurisdiction of its organization or
incorporation and has all requisite power and authority to execute, deliver and
perform this Agreement and each other Loan Document to which it is or may become
a party and to consummate the transactions herein and therein contemplated;

 

(b)                the execution, delivery and performance of this Agreement and
each such other Loan Document, and the consummation of the transactions
contemplated therein have been duly authorized by it and this Agreement and each
other Loan Document to which it is or may become a party constitutes its legal,
valid and binding obligation enforceable against it in accordance with its terms
(subject to (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors' rights generally, (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (C) implied
covenants of good faith and fair dealing);

 

(c)                the execution, delivery and performance of this Agreement and
each other Loan Document to which it is or may become a party and the
consummation of such transactions do not conflict with the provisions of its
governing instruments and, except where such violation would not reasonably be
expected to have a Material Adverse Effect, will not violate in any material way
any provisions of Applicable Law or regulation or any applicable order of any
court or regulatory body and will not result in the material breach of, or
constitute a default, or require any consent, under any material agreement,
instrument or document to which it is a party or by which it or any of its
property may be bound or affected;

 

(d)                it is not subject to any Adverse Proceeding;

 



- 42 - 

 

 

(e)                it has obtained all consents and authorizations (including
all required consents and authorizations of any governmental authority) that are
necessary or advisable to be obtained by it in connection with the execution,
delivery and performance of this Agreement and each other Loan Document to which
it is or may become a party and each such consent and authorization is in full
force and effect except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect;

 

(f)                 it is not required to register as an "investment company" as
defined in the Investment Company Act of 1940, as amended;

 

(g)                it has not issued any securities that are or are required to
be registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;

 

(h)                it has no Indebtedness other than (i) Indebtedness incurred
under the terms of the Loan Documents, (ii) Indebtedness incurred pursuant to
certain ordinary business expenses arising pursuant to the transactions
contemplated by this Agreement and the other Loan Documents and (iii) if
applicable, the obligation to make future payments under any Delayed Funding
Term Loan or Revolving Loan;

 

(i)                 (x) it does not have underlying assets which constitute
"plan assets" within the meaning of the Plan Asset Rules; and (y) it has not
within the last six years sponsored, maintained, contributed to, or been
required to contribute to and does not have any material liability with respect
to any Plan;

 

(j)                 as of the date of this Agreement it is, and after giving
effect to any Advance it will be, Solvent and it is not entering into this
Agreement or any other Loan Document or consummating any transaction
contemplated hereby or thereby with any intent to hinder, delay or defraud any
of its creditors;

 

(k)                it is not in default under any other contract to which it is
a party except where such default would not reasonably be expected to have a
Material Adverse Effect;

 

(l)                 it has complied in all material respects with all Applicable
Laws, judgments, agreements with governmental authorities, decrees and orders
with respect to its business and properties and the Portfolio;

 

(m)              it does not have any Subsidiaries (other than, solely with
respect to the Company, the Permitted Subsidiary), or own any Investments in any
Person other than the Portfolio Investments or Investments (i) constituting
Eligible Investments (as measured at their time of acquisition), (ii) acquired
by the Company with the approval of the Administrative Agent, or (iii) those the
Company shall have acquired or received as a distribution in connection with a
workout, bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;

 

(n)                (x) it has disclosed to the Administrative Agent all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters actually known to it, without inquiry, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and (y) no information (other than projections,
forward-looking information, general economic data or industry information)
heretofore furnished by or on behalf of the Company in writing to the
Administrative Agent or any Lender in connection with this Agreement or any
transaction contemplated hereby (after taking into account all updates,
modifications and supplements to such information) contains (or, to the extent
any such information was furnished by or relating to a third party, to the
Company's or the Portfolio Manager's knowledge contains), when taken as a whole,
as of its delivery date, any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading;

 



- 43 - 

 

 

(o)                [Reserved];

 

(p)                it has timely filed all Tax returns required by Applicable
Law to have been filed by it; all such Tax returns are true and correct in all
material respects; and it has paid or withheld (as applicable) all Taxes owing
or required to be withheld by it (if any) shown on such Tax returns, except any
such Taxes which are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been set aside in accordance with
GAAP on its books and records;

 

(q)                each of the Company and the Permitted Subsidiary is and will
be treated as a disregarded entity or partnership for U.S. federal income tax
purposes;

 

(r)                 the Company is and will be wholly owned by the Parent, and
the Permitted Subsidiary is and will be wholly owned by the Company, each of
which is a U.S. Person;

 

(s)                 prior to the date hereof, the Company has not engaged in any
business operations or activities other than as an ownership entity for
Portfolio Investments and similar loan or debt obligations and activities
incidental thereto;

 

(t)                 neither it nor any of its Affiliates is (i) the subject or
target of Sanctions; (ii) a Person that resides or has a place of business in a
country or territory named on such lists or which is designated as a
"Non-Cooperative Jurisdiction" by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a "Foreign Shell Bank" within the meaning of the PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the PATRIOT
Act as warranting special measures due to money laundering concerns. It is in
compliance with all applicable Sanctions and also in compliance with all
applicable provisions of the PATRIOT Act;

 

(u)                the Company has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Company, its agents and
their respective directors, managers, officers and employees (as applicable)
with Anti-Corruption Laws and applicable Sanctions, and the Company and its
officers and directors and, to its knowledge, its employees, members and agents
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in the Company being designated as a Sanctioned
Person. None of (i) the Company or its officers and employees or (ii) to the
knowledge of the Company, any manager or agent of the Company that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person;

 

(v)                the Loan Documents represent all of the material agreements
between the Portfolio Manager, the Parent, the Permitted Subsidiary and the
Seller, on the one hand, and the Company, on the other. The Company (or, in the
case of Subsidiary Investments, the Permitted Subsidiary) has good and
marketable title to all Portfolio Investments and other Collateral free of any
Liens (other than Liens in favor of the Secured Parties pursuant to the Loan
Documents, Permitted Liens and inchoate liens arising by operation of law);

 



- 44 - 

 

 

(w)              it is not relying on any advice (whether written or oral) of
any Lender, the Administrative Agent or any of their Affiliates;

 

(x)                there are no judgments for Taxes with respect to the Company
and no claim is being asserted with respect to the Taxes of the Company;

 

(y)                all proceeds of the Advances will be used by the Company only
in accordance with the provisions of this Agreement. No part of the proceeds of
any Advance will be used by the Company to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying Margin
Stock. Neither the making of any Advance nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve Board. No Advance is secured,
directly or indirectly, by Margin Stock, and the Collateral does not include
Margin Stock;

 

(z)                [Reserved];

 

(aa)             [Reserved];

 

(bb)            upon the making of each Advance, the Collateral Agent, for the
benefit of the Secured Parties, will have acquired a perfected, first priority
and valid security interest (except, as to priority, for any Permitted Liens) in
such Collateral, free and clear of any adverse claim (other than Permitted
Liens) or restrictions on transferability, to the extent (as to perfection and
priority) that a security interest in said Collateral may be perfected under the
applicable UCC;

 

(cc)             the Parent (i) is not required to register as an investment
company under the Investment Company Act of 1940, as amended, and (ii) has
elected to be treated a business development corporation for purposes of the
Investment Company Act of 1940, as amended;

 

(dd)            the Portfolio Manager is not required to register as an
investment adviser under the Investment Advisers Act of 1940, as amended;

 

(ee)             the constituent documents of the Permitted Subsidiary restrict
its activities to the origination, acquisition, holding and disposition of
Subsidiary Investments and activities incidental or related thereto; and

 

(ff)               the Company is the sole legal and beneficial owner of all
equity interests in the Permitted Subsidiary.

 

Section 6.02.        Covenants of the Company . The Company:

 

(a)                shall at all times (and shall ensure that the Permitted
Subsidiary shall at all times): (i) maintain at least one independent manager or
director (who is in the business of serving as an independent manager or
director); (ii) maintain its own separate books and records and bank accounts;
(iii) hold itself out to the public and all other Persons as a legal entity
separate from any other Person; (iv) have a board of managers separate from that
of any other Person; (v) file its own Tax returns, except to the extent that the
Company is treated as a "disregarded entity" for Tax purposes and is not
required to file Taxes under Applicable Law, and pay any Taxes so required to be
paid under Applicable Law, except for those Taxes being contested in good faith
by appropriate proceedings and in respect of which the Company has established
proper reserves on its books in accordance with GAAP; (vi) not commingle its
assets with assets of any other Person; (vii) conduct its business in its own
name and comply with all organizational formalities to maintain its separate
existence; (viii) maintain separate financial statements; (ix) pay its own
liabilities only out of its own funds; (x) maintain an arm's length relationship
with the Parent and each of its other Affiliates; (xi) not hold out its credit
or assets as being available to satisfy the obligations of others; (xii)
allocate fairly and reasonably any overhead expenses that are shared with an
Affiliate, including for shared office space; (xiii) use separate stationery,
invoices and checks; (xiv) except as expressly permitted by this Agreement, not
pledge its assets as security for the obligations of any other Person; (xv)
correct any known misunderstanding regarding its separate identity; (xvi)
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xvii) not acquire the obligations or any securities of its
Affiliates; (xviii) cause the managers, officers, agents and other
representatives of the Company to act at all times with respect to the Company
consistently and in furtherance of the foregoing and in the best interests of
the Company; and (xix) maintain at least one special member, who, upon the
dissolution of the sole member or the withdrawal or the disassociation of the
sole member from the Company, shall immediately become the member of the Company
in accordance with its organizational documents.

 



- 45 - 

 

 

(b)                shall not (i) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under the
preceding clause (a), including, other than with respect to any warrants
received in connection with a Portfolio Investment, controlling the decisions or
actions respecting the daily business or affairs of any other Person except as
otherwise permitted hereunder (which, for the avoidance of doubt, shall not
prohibit the Company from taking, or refraining to take, any action under or
with respect to a Portfolio Investment); (ii) fail to be Solvent; (iii) release,
sell, transfer, convey or assign any Portfolio Investment (or permit the
Permitted Subsidiary to take any such action) unless in accordance with the Loan
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company, enter into any transaction
with an Affiliate of the Company except on commercially reasonable terms similar
to those available to unaffiliated parties in an arm's-length transaction; (v)
identify itself as a department or division of any other Person; or (vi) own any
asset or property other than the Collateral and the related assets and
incidental personal property necessary for the ownership or operation of these
assets.

 

(c)                shall take all actions consistent with and shall not take any
action contrary to the "Facts and Assumptions" sections in the opinions of
Dechert LLP, dated the date hereof, relating to certain true sale and
non-consolidation matters;

 

(d)                shall not create, incur, assume or suffer to exist any
Indebtedness (and shall not permit the Permitted Subsidiary to do so) other than
(i) Indebtedness incurred under the terms of the Loan Documents, (ii)
Indebtedness incurred pursuant to certain ordinary business expenses arising
pursuant to the transactions contemplated by this Agreement and the other Loan
Documents and (iii) if applicable, the obligation to make future payments under
any Delayed Funding Term Loan or Revolving Loan;

 

(e)                shall comply with all Anti-Corruption Laws and applicable
Sanctions and shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company and its managers, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions;

 

(f)                 (i) shall not amend any of its constituent documents or any
document to which it is a party in any manner that would reasonably be expected
to adversely affect the Lenders in any material respect without the prior
written consent of the Administrative Agent and (ii) shall not amend or permit
the Permitted Subsidiary to amend any of its constituent documents or any
document to which it is a party in any manner (other than an amendment of a
purely administrative or clerical nature) without the prior written consent of
the Administrative Agent);

 



- 46 - 

 

 

(g)                [Reserved];

 

(h)                shall not (and shall not permit the Permitted Subsidiary to),
without the prior consent of the Administrative Agent (acting at the direction
of the Required Financing Providers), which consent may be withheld in the sole
and absolute discretion of the Required Financing Providers, enter into any
hedge agreement;

 

(i)                 shall not (and shall ensure that the Permitted Subsidiary
does not) change its name, identity or entity structure in any manner that would
make any financing statement or continuation statement filed by the Company or
the Permitted Subsidiary (or by the Collateral Agent on behalf of the Company or
the Permitted Subsidiary) in accordance with subsection (a) above materially
misleading or change its jurisdiction of organization, unless the Company or the
Permitted Subsidiary shall have given the Administrative Agent and the
Collateral Agent at least 30 days prior written notice thereof, and shall
promptly file, or authorize the filing of, appropriate amendments to all
previously filed financing statements and continuation statements (and shall
provide a copy of such amendments to the Collateral Agent and Administrative
Agent together with written confirmation to the effect that all appropriate
amendments or other documents in respect of previously filed statements have
been filed);

 

(j)                 shall do or cause to be done all things reasonably necessary
to (i) preserve and keep in full force and effect its existence as a limited
liability company (and the Permitted Subsidiary's existence as a limited
liability company) and take all reasonable action to maintain its and the
Permitted Subsidiary's rights, franchises, licenses and permits material to its
business or the Permitted Subsidiary's business in its applicable jurisdiction
of its formation, (ii) qualify and remain qualified as a limited liability
company in good standing in each jurisdiction where the failure to qualify and
remain qualified would reasonably be expected to have a Material Adverse Effect
and (iii) cause the Permitted Subsidiary to qualify and remain qualified as a
limited liability company in good standing in each jurisdiction where the
failure to qualify and remain qualified would reasonably be expected to have a
Material Adverse Effect;

 

(k)                shall comply, and shall cause the Permitted Subsidiary to
comply, with all Applicable Law (whether statutory, regulatory or otherwise),
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect;

 

(l)                 shall not (and shall not permit the Permitted Subsidiary to)
merge into or consolidate with any person or dissolve, terminate or liquidate in
whole or in part, in each case, without the prior written consent of the
Administrative Agent;

 

(m)              except for the Permitted Subsidiary and Investments permitted
by Section 6.02.(u)(C) and without the prior written consent of the
Administrative Agent, shall not form, or cause to be formed, any Subsidiaries;
or make or suffer to exist (or permit the Permitted Subsidiary to make or suffer
to exist) any loans or advances to, or extend any credit to, or make any
investments (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Affiliate or any other Person except
investments as otherwise permitted herein and pursuant to the other Loan
Documents;

 

(n)                shall ensure that (i) its affairs and the Permitted
Subsidiary's affairs are conducted so that its underlying assets do not
constitute "plan assets" within the meaning of the Plan Asset Rules, and (ii) it
does not sponsor, maintain, contribute to or become required to contribute to or
have any liability with respect to any Plan;

 



- 47 - 

 

 

(o)                except for the security interest granted hereunder, under the
Equity Pledge Agreement and the Asset Pledge Agreement and as otherwise
permitted hereunder, shall not (and shall not permit the Permitted Subsidiary
to) sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on the Collateral or the Subsidiary
Investments or any interest therein (other than Liens in favor of the Secured
Parties pursuant to the Loan Documents, Permitted Liens and inchoate liens
arising by operation of law), and the Company shall defend the right, title, and
interest of the Collateral Agent (for the benefit of the Secured Parties) and
the Lenders in and to the Collateral and the Subsidiary Investments against all
claims of third parties claiming through or under the Company or the Permitted
Subsidiary (other than Liens in favor of the Secured Parties pursuant to the
Loan Documents, Permitted Liens and inchoate liens arising by operation of law);

 

(p)                shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information: (i) as soon as available, but in
any event within 120 days after the end of each fiscal year of the Parent, a
copy of the audited consolidated and consolidating balance sheet of the Parent
and its consolidated Subsidiaries as at the end of such year, the related
consolidated and consolidating statements of income for such year and the
related consolidated statements of changes in net assets and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in the Parent's annual report on
Form 10-K, shall be deemed delivered to the Administrative Agent on the date
such documents are made so available; (ii) as soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year (other
than the last fiscal quarter of each fiscal year), an unaudited consolidated and
consolidating balance sheet of the Parent and its consolidated Subsidiaries as
of the end of such fiscal quarter and including the prior comparable period (if
any), and the unaudited consolidated and consolidating statements of income of
the Parent and its consolidated Subsidiaries for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, and the unaudited consolidated statements of cash flows
of the Parent and its consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such fiscal quarter;
provided, that the financial statements required to be delivered pursuant to
this clause (ii) which are made available via EDGAR, or any successor system of
the Securities Exchange Commission, in Parent's quarterly report on Form 10-Q,
shall be deemed delivered to the Administrative Agent on the date such documents
are made so available; and (iii) from time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or the Required
Financing Providers may reasonably request;

 

(q)                shall pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, all Taxes levied or imposed upon the
Company or upon the income, profits or property of the Company; provided that
the Company shall not be required to pay or discharge or cause to be paid or
discharged any such Tax (i) the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
Material Adverse Effect, and shall cause the Permitted Subsidiary to take all
such actions;

 



- 48 - 

 

 

(r)                 shall permit representatives of the Administrative Agent at
any time and from time to time as the Administrative Agent shall reasonably
request (A) to inspect and make copies of and abstracts from its records
relating to the Portfolio Investments and (B) to visit its properties in
connection with the collection, processing or managing of the Portfolio
Investments for the purpose of examining such records, and to discuss matters
relating to the Portfolio Investments or such Person's performance under this
Agreement and the other Loan Documents with any officer or employee or auditor
(if any) of such Person having knowledge of such matters. The Company agrees to
render to the Administrative Agent such clerical and other assistance as may be
reasonably requested with regard to the foregoing; provided that such assistance
shall not interfere in any material respect with the Company's or the Portfolio
Manager's business and operations. So long as no Event of Default has occurred
and is continuing, such visits and inspections shall occur only (i) upon five
(5) Business Days' prior written notice, (ii) during normal business hours and
(iii) no more than once in any calendar year. During the existence of an Event
of Default, there shall be no limit on the timing or number of such inspections
and only one (1) Business Day' prior notice will be required before any
inspection;

 

(s)                 shall not use (and shall not permit the Permitted Subsidiary
to use) any part of the proceeds of any Advance, whether directly or indirectly,
for any purpose that entails a violation of any of the regulations of the Board
of Governors of the Federal Reserve System of the United States of America,
including Regulations T, U and X;

 

(t)                 shall not make any Restricted Payments without the prior
written consent of the Administrative Agent; provided that (A) the Company may
make Permitted Distributions subject to the other requirements of this Agreement
and (B) the Company may make Permitted Tax Distributions so long as (i) after
giving effect to such Permitted Tax Distribution, the Borrowing Base Test is
satisfied, (ii) the Company gives at least two (2) Business Days prior notice
thereof to the Administrative Agent and (iii) if Permitted Tax Distributions are
made after the occurrence and during the continuance of an Event of Default, the
aggregate amount of all Permitted Tax Distributions made in any 90 calendar day
period (after giving effect to such Permitted Tax Distribution) is not greater
than $1,500,000;

 

(u)                shall not make or hold any Investments, except its equity
interest in the Permitted Subsidiary, the Portfolio Investments or Investments
(A) constituting Eligible Investments (measured at the time of acquisition), (B)
that have been consented to by the Administrative Agent, (C) those the Company
shall have acquired or received as a distribution in connection with a workout,
bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof or (D) received in
connection with making an Eligible Investment;

 

(v)                shall not request any Advance, and shall not directly, or to
the knowledge of the Company, indirectly, use, and shall procure that its agents
shall not directly, or to the knowledge of the Company, indirectly, use, the
proceeds of any Advance (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto, and shall not permit the Permitted Subsidiary to take any such action;

 

(w)              shall not (and shall ensure that the Permitted Subsidiary does
not) acquire any Revolving Loan or Delayed Funding Term Loan if such acquisition
would cause the Unfunded Exposure Amount, collateralized or uncollateralized, to
exceed 10% of the Collateral Principal Amount;

 

(x)                other than pursuant to the Natixis Sale Agreement, the Parent
Sale Agreement or in connection with a Substitution, shall not transfer to any
of its Affiliates any Portfolio Investment purchased from any of its Affiliates
(other than sales to Affiliates conducted on terms and conditions consistent
with those of an arm's length transaction and, if applicable, at fair market
value);

 



- 49 - 

 

 

(y)                shall post on a password protected website maintained by the
Portfolio Manager to which the Administrative Agent will have access or deliver
via email to the Administrative Agent, with respect to each obligor in respect
of a Portfolio Investment, within ten (10) Business Days of the Portfolio
Manager's receipt of such information, without duplication of any other
reporting requirements set forth in this Agreement or any other Loan Document,
any management discussion and analysis provided by such obligor and any
financial reporting packages with respect to such obligor and with respect to
each Portfolio Investment for such obligor (including any attached or included
information, statements and calculations). The Company shall cause the Portfolio
Manager to provide such other information as the Administrative Agent may
reasonably request with respect to any Portfolio Investment or obligor (to the
extent reasonably available to the Portfolio Manager);

 

(z)                shall not elect to be classified as other than a disregarded
entity or partnership for U.S. federal income tax purposes, nor shall the
Company take any other action or actions that would cause it to be classified,
taxed or treated as a corporation or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes (including transferring
interests in the Company on or through an established securities market or
secondary market (or the substantial equivalent thereof), within the meaning of
Section 7704(b) of the Code (and Treasury regulations thereunder) and shall
cause the Permitted Subsidiary to be classified as a disregarded entity or
partnership for U.S. federal income tax purposes;

 

(aa)             shall only have partners or owners that are treated as U.S.
Persons or that are disregarded entities owned by a U.S. Person and shall not
recognize the transfer of any interest in the Company that constitutes equity
for U.S. federal income tax purposes to a person that is not a U.S. Person;

 

(bb)            shall from time to time execute and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as may be reasonably necessary to secure the rights and
remedies of the Secured Parties hereunder and to grant more effectively all or
any portion of the Collateral, maintain or preserve the security interest (and
the priority thereof) of this Agreement or to carry out more effectively the
purposes hereof, perfect, publish notice of or protect the validity of any grant
made or to be made by this Agreement, preserve and defend title to the
Collateral and the rights therein of the Collateral Agent and the Secured
Parties in the Collateral and the Collateral Agent against the claims of all
persons and parties, pay any and all Taxes levied or assessed upon all or any
part of the Collateral and use its commercially reasonable efforts to minimize
Taxes and any other costs arising in connection with its activities or give,
execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to this Agreement or to enable the Collateral Agent to exercise and
enforce its rights hereunder with respect to such pledge and security interest,
and hereby authorizes the Collateral Agent to file a UCC financing statement
listing 'all assets of the debtor' in the collateral description of such
financing statement and shall ensure that the Permitted Subsidiary takes all
such actions with respect to its assets and the Asset Pledge Agreement;

 

(cc)             shall use all commercially reasonable efforts to elevate all
Participation Interests granted under the Natixis Sale Agreement to absolute
assignments within the applicable then-current standard settlement timeframes
set forth in LSTA guidelines;

 



- 50 - 

 

 

(dd)            on the Effective Date, shall promptly (or, in any event, on the
Effective Date) cause the initial Advance to be applied to pay in full all
amounts payable by the Seller under the Natixis Credit Facility and shall obtain
the Natixis Lien Release;

 

(ee)             shall not (and shall not permit the Permitted Subsidiary to)
become liable in any way, whether directly or by assignment or as a guarantor or
other surety, for the obligations of a lessee under any lease, hire any
employees or make any distributions (other than in accordance with the Loan
Documents);

 

(ff)               shall not maintain any bank accounts or securities accounts
other than the Accounts and shall not permit the Permitted Subsidiary to
maintain any bank accounts or securities accounts other than the Pledged
Accounts;

 

(gg)            shall not act on behalf of, a country, territory, entity or
individual that, at the time of such act, is the subject or target of Sanctions,
and none of the Company, the Portfolio Manager or any of their respective
Affiliates, owners, directors or officers is a natural person or entity with
whom dealings are prohibited under Sanctions for a natural person or entity
required to comply with such Sanctions. The Company does not own and will not
acquire, and the Portfolio Manager will not cause the Company to own or acquire,
any security issued by, or interest in, any country, territory, or entity whose
direct ownership would be or is prohibited under Sanctions for a natural person
or entity required to comply with Sanctions;

 

(hh)            shall not permit the Permitted Subsidiary to Purchase any
Subsidiary Investment that is not held for the benefit of, or intended to be
transferred to, the Company or the Parent;

 

(ii)               except as otherwise expressly permitted herein, shall not
(and shall not permit the Permitted Subsidiary to) cancel or terminate any of
the underlying instruments in respect of a Portfolio Investment to which it is
party or beneficiary (in any capacity), or consent to or accept any cancellation
or termination of any of such agreements unless (in each case) the
Administrative Agent shall have consented thereto in its sole discretion; and

 

(jj)               shall give notice to the Administrative Agent promptly in
writing upon (and in no event later than three (3) Business Days (or, in the
case of clause (ii)(y) below, one (1) Business Day) after) the Company or the
Portfolio Manager has actual knowledge of the occurrence of any of the
following:

 

(i)                 any Adverse Proceeding;

 

(ii)               any (x) Default or (y) Event of Default; and

 

(iii)             any adverse claim asserted against any of the Permitted
Subsidiary, Portfolio Investments, the Accounts, the Pledged Accounts or any
other Collateral.

 

Section 6.03.        Amendments of Portfolio Investments, Etc. If the Company or
the Portfolio Manager receives any notice or other communication concerning any
amendment, supplement, consent, waiver or other modification of any Portfolio
Investment or any related underlying instrument or rights thereunder (each, an
"Amendment") with respect to any Portfolio Investment or any related underlying
instrument, or makes any affirmative determination to exercise or refrain from
exercising any rights or remedies thereunder, it will give prompt (and in any
event, not later than three (3) Business Days') notice thereof to the
Administrative Agent. In any such event, the Company shall exercise all voting
and other powers of ownership relating to such Amendment or the exercise of such
rights or remedies as the Portfolio Manager shall deem appropriate under the
circumstances. If an Event of Default has occurred and is continuing or a Market
Value Event has occurred, the Company will exercise all voting and other powers
of ownership as the Administrative Agent (acting at the direction of the
Required Financing Providers) shall instruct (it being understood that if the
terms of the related underlying instrument expressly prohibit or restrict any
such rights given to the Administrative Agent, then such right shall be limited
to the extent necessary so that such prohibition or restriction is not
violated). In any such case, following the Company's receipt thereof, the
Company shall promptly provide to the Administrative Agent copies of all
executed amendments to underlying instruments, executed waiver or consent forms
or other documents executed or delivered in connection with any Amendment.

 



- 51 - 

 

 

Article VII
EVENTS OF DEFAULT

 

If any of the following events ("Events of Default") shall occur:

 

(a)                the Company shall fail to pay any amount owing by it in
respect of the Secured Obligations (whether for principal, interest, fees or
other amounts) when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise and, in
the case of amounts other than principal and interest, such failure continues
for a period of one (1) Business Day (or, in the case of a default in payment
resulting solely from an administrative error or omission by the Collateral
Agent or from a Disruption Event, two (2) Business Days) following the earlier
of (x) the Company becoming aware of such failure or (y) receipt of written
notice by the Company of such failure;

 

(b)                any representation or warranty made or deemed made by or on
behalf of the Company, the Portfolio Manager, the Permitted Subsidiary
(collectively, the "Credit Risk Parties") or the Seller herein or in any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, or other document (other than projections,
forward-looking information, general economic data, industry information or
information relating to third parties) furnished pursuant hereto or in
connection herewith or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made (it being understood that the failure of a Portfolio Investment
to satisfy the Eligibility Criteria after the date of its purchase shall not
constitute a failure) and if such failure is capable of being remedied, such
failure shall continue for a period of 30 days following the earlier of (i)
receipt by such Credit Risk Party or the Seller, as applicable, of written
notice of such inaccuracy from the Administrative Agent and (ii) an officer of
such Credit Risk Party or the Seller, as applicable, becoming aware of such
inaccuracy (or, if such failure could not reasonably be expected to be cured
within 30 days, such Credit Risk Party or the Seller, as applicable, commences
and diligently pursues such cure and such failure is cured within 45 days);

 

(c)                (A) the Company (or to the extent it is obligated, the
Permitted Subsidiary) shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.02.(a)(i) through (vii), (xi) or (xix),
(b)(i) through (iv), (d), (f), (h), (i), (l), (m), (o), (t), (v), (dd), (ee) or
(jj) or (B) any Credit Risk Party or the Seller shall fail to observe or perform
any other covenant, condition or agreement contained herein (it being understood
that the failure of a Portfolio Investment to satisfy the Eligibility Criteria
after the date of its purchase shall not constitute such a failure) or in any
other Loan Document and, in the case of this clause (B), if such failure is
capable of being remedied, such failure shall continue for a period of 30 days
following the earlier of (i) receipt by such Credit Risk Party or the Seller, as
applicable, of written notice of such failure from the Administrative Agent and
(ii) an officer of such Credit Risk Party or the Seller, as applicable, becoming
aware of such failure (or, if such failure could not reasonably be expected to
be cured within 30 days, such Credit Risk Party or the Seller, as applicable,
commences and diligently pursues such cure and such failure is cured within 45
days);

 



- 52 - 

 

 

(d)                an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Credit Risk Party or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Risk Party or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for thirty (30) days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(e)                any Credit Risk Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (d) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Credit Risk Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(f)                 any Credit Risk Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(g)                the passing of a resolution by the equity holders of the
Company or the Permitted Subsidiary in respect of the winding up on a voluntary
basis of the Company or the Permitted Subsidiary;

 

(h)                any final judgments or orders (not subject to appeal or
otherwise non-appealable) by one or more courts of competent jurisdiction for
the payment of money in an aggregate amount in excess of U.S.$1,000,000 (after
giving effect to insurance, if any, available with respect thereto) shall be
rendered against the Company or the Permitted Subsidiary, and the same shall
remain unsatisfied, unvacated, unbonded or unstayed for a period of sixty (60)
days after the date on which the right to appeal has expired;

 

(i)                 an ERISA Event occurs;

 

(j)                 a Change of Control occurs;

 

(k)                the Company or the arrangements contemplated by the Loan
Documents, shall become required to register as an "investment company" within
the meaning of the Investment Company Act of 1940, as amended;

 

(l)                 the Portfolio Manager resigns as Portfolio Manager under
this Agreement;

 

(m)              (i) failure of the Company to fund the Unfunded Exposure
Account when required in accordance with Section 2.03.(f) other than in the case
that any Lender fails to make the Advance required in accordance with Section
2.03.(f) or (ii) failure of the Company to satisfy its obligations in respect of
unfunded obligations with respect to any Delayed Funding Term Loan or Revolving
Loan (including the payment of any amount in connection with the sale thereof to
the extent required under this Agreement) other than if the Company provides the
Administrative Agent with written notice in reasonable detail stating that it
has elected not to fund any applicable amount due to a good faith contractual
dispute with respect to the related Portfolio Investment or a determination by
the Company that an advance is not required under its underlying instruments;
provided that the failure of the Company to undertake any action set forth in
this clause (m) is not remedied within two Business Days; or

 



- 53 - 

 

 

(n)       the Net Advances exceed the product of (a) 75% and (b) Net Asset Value
and the failure of the Company to maintain the required Net Asset Value set
forth in this clause (m) is not remedied within one Business Day after the
earlier of (x) receipt by the Company and the Portfolio Manager of written
notice of such failure from the Administrative Agent or (y) the date the Company
or the Portfolio Manager has actual knowledge of the occurrence of such excess;

 

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in whole (or in part, in
which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d) or (e)
of this Article, the Financing Commitments shall automatically terminate and all
Secured Obligations then outstanding, together with accrued interest thereon and
all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

Article VIII
ACCOUNTS; COLLATERAL SECURITY

 

Section 8.01.        The Accounts; Agreement As to Control.

 

(a)                Establishment and Maintenance of Accounts. The Company hereby
appoints Citibank, N.A. as Securities Intermediary and has directed and the
Securities Intermediary hereby acknowledges that it has established (1) an
account designated as the "Custodial Account", (2) an account designated as the
"Collection Account", (3) an account designated as the "MV Cure Account", (4) an
account designated as the "Expense Reserve Account" and (5) an account
designated as the "Unfunded Exposure Account" (the Unfunded Exposure Account,
together with the Collection Account, the Custodial Account, the MV Cure
Account, the Expense Reserve Account and any successor accounts established in
connection with the resignation or removal of the Securities Intermediary, the
"Accounts"), and the account numbers for the Accounts are set forth on the
Transaction Schedule. The Securities Intermediary agrees to maintain each of the
Accounts as a securities intermediary in the name of the Company subject to the
lien of the Collateral Agent under this Agreement and (y) agrees not to change
the name or account number of any Account without the prior consent of the
Collateral Agent. The Securities Intermediary hereby certifies that it is a bank
or trust company that in the ordinary course of business maintains securities
accounts for others and in that capacity has established the Accounts in the
name of the Company.

 



- 54 - 

 

 

(b)                Collateral Agent in Control of Securities Accounts. Each of
the parties hereto hereby agrees that (1) each Account shall be deemed to be a
"securities account" (within the meaning of Section 8-501(a) of the Uniform
Commercial Code in effect in the State of New York (the "UCC")), (2) all
property credited to any Account shall be treated as a financial asset for
purposes of Article 8 of the UCC and (3) except as otherwise expressly provided
herein, the Collateral Agent will be exclusively entitled to exercise the rights
that comprise each financial asset credited to each Account. The parties hereto
agree that the Securities Intermediary shall act only on entitlement orders or
other instructions with respect to the Accounts originated by the Collateral
Agent and no other person (and without further consent by any other person); and
the Collateral Agent, for the benefit of the Secured Parties, shall have
exclusive control and the sole right of withdrawal over each Account. The only
permitted withdrawals from the Accounts shall be in accordance with the
provisions of this Agreement. Furthermore, the parties hereto agree that the
Portfolio Manager may, in its sole discretion, but shall not be obligated to,
direct the Securities Intermediary and the Collateral Agent to withdraw from the
Expense Reserve Account and pay to the Portfolio Manager an amount equal to any
and all reasonable costs and expenses incurred on behalf of the Company in
connection with its management, administration and collection activities with
respect to the Collateral and in compliance with the terms of this Agreement;
provided that such amount shall not exceed U.S.$100,000 during any Calculation
Period.

 

(c)                Subordination of Lien, Etc. If the Securities Intermediary
has or subsequently obtains by agreement, operation of law or otherwise a
security interest in any Account or any security entitlement credited thereto,
the Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Collateral Agent. The property
credited to any Account will not be subject to deduction, set-off, banker's
lien, or any other right in favor of any person other than the Collateral Agent
(except that the Securities Intermediary may set-off (1) all amounts due to the
Securities Intermediary in respect of its customary fees and expenses for the
routine maintenance and operation of the Accounts, and (2) the face amount of
any checks which have been credited to any Account but are subsequently returned
unpaid because of uncollected or insufficient funds).

 

(d)                Property Registered, Indorsed, etc. to Securities
Intermediary. All securities or other property represented by a promissory note
or an instrument underlying any financial assets credited to any Account shall
be registered in the name of the Securities Intermediary, indorsed to the
Securities Intermediary in blank or credited to another securities account
maintained in the name of the Securities Intermediary, and in no case will any
financial asset credited to any Account be registered in the name of the
Company, payable to the order of the Company or specially indorsed to the
Company except to the extent the foregoing have been specially indorsed to the
Securities Intermediary or in blank.

 

(e)                Jurisdiction; Governing Law of Accounts. The establishment
and maintenance of each Account and all interests, duties and obligations
related thereto shall be governed by the law of the State of New York and the
"securities intermediary's jurisdiction" (within the meaning of Section 8-110 of
the UCC) shall be the State of New York. The parties further agree that the law
applicable to all of the issues in Article 2(1) of The Hague Convention on the
Law Applicable to Certain Rights in Respect of Securities Held with an
Intermediary shall be the law of the State of New York. Terms used in this
Section 8.01 without definition have the meanings given to them in the UCC.

 

(f)                 No Duties. The parties hereto acknowledge and agree that the
Securities Intermediary shall not have any additional duties under this
Agreement other than those expressly set forth in this Section 8.01, and the
Securities Intermediary shall satisfy those duties expressly set forth in this
Section 8.01 so long as it acts without gross negligence, fraud, reckless
disregard or willful misconduct. Without limiting the generality of the
foregoing, the Securities Intermediary shall not be subject to any fiduciary or
other implied duties, and the Securities Intermediary shall not have any duty to
take any discretionary action or exercise any discretionary powers. The
Securities Intermediary shall be subject to all of the rights, protections and
immunities given to the Collateral Agent hereunder, including indemnities.

 



- 55 - 

 

 

(g)                Investment of Funds on Deposit in the Expense Reserve Account
and Unfunded Exposure Account. All amounts on deposit in the Expense Reserve
Account and Unfunded Exposure Account shall be invested (and reinvested) at the
written direction of the Company (or the Portfolio Manager on its behalf)
delivered to the Collateral Agent in Eligible Investments; provided that,
following the occurrence of an Event of Default or a Market Value Event, all
amounts on deposit in the Expense Reserve Account and the Unfunded Exposure
Account shall be invested, reinvested and otherwise disposed of at the written
direction of the Administrative Agent delivered to the Collateral Agent.

 

(h)                Unfunded Exposure Account.

 

(i)                 Amounts may be deposited into the Unfunded Exposure Account
from time to time in accordance with Section 4.05. Amounts shall also be
deposited into the Unfunded Exposure Account as set forth in Section 2.03.(f).

 

(ii)               While an Event of Default is not occurring and a Market Value
Event has not occurred and subject to satisfaction of the Borrowing Base Test
and Section 2.03.(g) (each after giving effect to such release), the Portfolio
Manager may direct, by means of an instruction in writing to the Securities
Intermediary (with a copy to the Collateral Administrator), the release of funds
on deposit in the Unfunded Exposure Account (i) for the purpose of funding the
Company's unfunded commitments with respect to Delayed Funding Term Loans and
Revolving Loans, for deposit into the Collection Account and (ii) so long as no
Unfunded Exposure Shortfall exists or would exist after giving effect to the
withdrawal. Upon the occurrence and during the continuance of an Event of
Default or the occurrence of a Market Value Event, at the written direction of
the Administrative Agent (with a copy to the Collateral Administrator), the
Securities Intermediary shall transfer all amounts in the Unfunded Exposure
Account to the Collection Account to prepay the outstanding Advances. Upon the
direction of the Company by means of an instruction in writing to the Securities
Intermediary (with a copy to the Collateral Administrator, the Collateral Agent
and the Administrative Agent), any amounts on deposit in the Unfunded Exposure
Account in excess of outstanding funding obligations of the Company shall be
released to the Collection Account to prepay the outstanding Advances; provided
that no such prepayment would cause the aggregate outstanding principal amount
of the Advances to be below the Minimum Funding Amount.

 

Section 8.02.        Collateral Security; Pledge; Delivery.

 

(a)                Grant of Security Interest. As collateral security for the
prompt payment in full when due of all the Company's obligations to the Agents
and the Lenders (collectively, the "Secured Parties") under this Agreement
(collectively, the "Secured Obligations"), the Company hereby pledges to the
Collateral Agent and grants a continuing security interest in favor of the
Collateral Agent in all of the Company's right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising) all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property, and any and all other property of any type or
nature owned by it (all of the property described in this clause (a) being
collectively referred to herein as "Collateral"), including: (1) each Portfolio
Investment, (2) all of the Company's interests in the Accounts and all
investments, obligations and other property from time to time credited thereto,
(3) the Natixis Sale Agreement and all rights related thereto, (4) the Parent
Sale Agreement and all rights related thereto, (5) the Company's equity interest
in the Permitted Subsidiary, all rights relating thereto, and any other interest
of the Company in the Permitted Subsidiary, (6) all other property of the
Company and (7) all proceeds thereof, all accessions to and substitutions and
replacements for, any of the foregoing, and all rents, profits and products of
any thereof.

 



- 56 - 

 

 

(b)                Delivery and Other Perfection. In furtherance of the
collateral arrangements contemplated herein, the Company and Permitted
Subsidiary shall (1) Deliver to the Collateral Agent the Collateral hereunder as
and when acquired by the Company; (2) if any of the securities, monies or other
property pledged by the Company and Permitted Subsidiary hereunder are received
by the Company or Permitted Subsidiary, forthwith take such action as is
necessary to ensure the Collateral Agent's continuing perfected security
interest in such Collateral (including Delivering such securities, monies or
other property to the Collateral Agent); and (3) upon the reasonable request of
the Administrative Agent, deliver to the Administrative Agent, the Financing
Providers and the Collateral Agent, at the expense of the Company, legal
opinions from Dechert LLP or other counsel reasonably acceptable to the
Administrative Agent and the Financing Providers, as to the perfection and
priority of the Collateral Agent's security interest in any of the Collateral.

 

"Deliver" (and its correlative forms) means the taking of the following steps by
the Company or the Portfolio Manager:

 

(1)                in the case of Portfolio Investments and Eligible Investments
and amounts on deposit in the MV Cure Account, by (x) causing the Securities
Intermediary to indicate by book entry that a financial asset comprised thereof
has been credited to the applicable Account and (y) causing the Securities
Intermediary to agree that it will comply with entitlement orders originated by
the Collateral Agent with respect to each such security entitlement without
further consent by the Company;

 

(2)                in the case of each general intangible, by notifying the
obligor thereunder of the security interest of the Collateral Agent;

 

(3)                in the case of Portfolio Investments consisting of money or
instruments (the "New York Collateral") that do not constitute a financial asset
forming the basis of a security entitlement delivered to the Collateral Agent
pursuant to clause (1) above, by causing (x) the Collateral Agent to obtain
possession of such New York Collateral in the State of New York, or (y) a person
other than the Company and a securities intermediary (A)(I) to obtain possession
of such New York Collateral in the State of New York, and (II) to then
authenticate a record acknowledging that it holds possession of such New York
Collateral for the benefit of the Collateral Agent or (B)(I) to authenticate a
record acknowledging that it will take possession of such New York Collateral
for the benefit of the Collateral Agent and (II) to then acquire possession of
such New York Collateral in the State of New York;

 

(4)                in the case of any account which constitutes a "deposit
account" under Article 9 of the UCC, by causing the Securities Intermediary to
continuously identify in its books and records the security interest of the
Collateral Agent in such account and, except as may be expressly provided herein
to the contrary, establishing dominion and control over such account in favor of
the Collateral Agent; and

 

(5)                in all cases, by filing or causing the filing of a financing
statement with respect to such Collateral with the Delaware Secretary of State.

 

(c)                Remedies, Etc. During the period in which an Event of Default
shall have occurred and be continuing, the Collateral Agent shall (but only if
and to the extent directed in writing by the Required Financing Providers, with
a copy to the Company) do any of the following:

 



- 57 - 

 

 

(1)                Exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) and also may, without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent's or its designee's
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent or a designee of the Collateral Agent
(acting at the direction of the Required Financing Providers) may deem
commercially reasonable. The Company agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days' prior notice to the Company of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of the Collateral regardless of notice
of sale having been given. The Collateral Agent or its designee may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

 

(2)                Transfer all or any part of the Collateral into the name of
the Collateral Agent or a nominee thereof.

 

(3)                Enforce collection of any of the Collateral by suit or
otherwise, and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligations of any nature of any party with respect
thereto.

 

(4)                Endorse any checks, drafts, or other writings in the
Company's name to allow collection of the Collateral.

 

(5)                Take control of any proceeds of the Collateral.

 

(6)                Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.

 

(7)                Perform such other acts as may be reasonably required to do
to protect the Collateral Agent's rights and interest hereunder.

 

(8)                Without limitation to the foregoing, exercise any available
rights and remedies under the Equity Pledge Agreement and the Asset Pledge
Agreement. In addition, nothing in this Agreement shall limit, or be construed
as limiting, any rights and remedies which the Collateral Agent (in any
capacity) has under the Asset Pledge Agreement or under the laws of any
jurisdiction other than the United States.

 

(d)                Compliance with Restrictions. The Company and the Portfolio
Manager agree that in any sale of any of the Collateral whenever an Event of
Default shall have occurred and be continuing, the Collateral Agent or its
designee are hereby authorized to comply with any limitation or restriction in
connection with such sale as it may be advised by counsel in writing is
necessary in order to avoid any violation of Applicable Law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and the Company and the Portfolio Manager further agree that such compliance
shall not, in and of itself, result in such sale being considered or deemed not
to have been made in a commercially reasonable manner, nor shall the Collateral
Agent be liable or accountable to the Company or the Portfolio Manager for any
discount allowed by the reason of the fact that such Collateral is sold in good
faith compliance with any such limitation or restriction.

 



- 58 - 

 

 

(e)                Private Sale. The Collateral Agent shall incur no liability
as a result of a sale of the Collateral, or any part thereof, at any private
sale pursuant to clause (c) above conducted in a commercially reasonable manner.
The Company and the Portfolio Manager hereby waive any claims against each Agent
and Financing Provider arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale.

 

(f)                 Collateral Agent Appointed Attorney-in-Fact. The Company
hereby appoints the Collateral Agent as the Company's attorney-in-fact (it being
understood that the Collateral Agent shall not be deemed to have assumed any of
the obligations of the Company by this appointment), with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Collateral Agent's discretion (exercised at the written direction of the
Administrative Agent or the Required Financing Providers, as the case may be),
after the occurrence and during the continuation of an Event of Default, to take
any action and to execute any instrument which the Administrative Agent or the
Required Financing Providers may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest.

 

(g)                Further Assurances. The Company covenants and agrees that,
from time to time upon the request of the Collateral Agent (as directed by the
Administrative Agent), the Company will execute and deliver such further
documents, and do such other acts and things as the Collateral Agent (as
directed by the Administrative Agent) may reasonably request in order fully to
effect the purposes of this Agreement and to protect and preserve the priority
and validity of the security interest granted hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral; provided that no such document may alter the rights
and protections afforded to the Company or the Portfolio Manager herein.

 

(h)                Termination. Upon the payment in full of all Secured
Obligations and termination of the Financing Commitments, the security interest
granted herein shall automatically (and without further action by any party)
terminate and all rights to the Collateral shall revert to the Company. Upon any
such termination, the Collateral Agent will, at the Company's sole expense,
deliver to the Company, or cause the Securities Intermediary to deliver, without
any representations, warranties or recourse of any kind whatsoever, all
certificates and instruments representing or evidencing all of the Collateral
held by the Securities Intermediary hereunder, and execute and deliver to the
Company or its nominee such documents as the Company shall reasonably request to
evidence such termination.

 

Article IX
THE AGENTS

 

Section 9.01.        Appointment of Administrative Agent and Collateral Agent.
Each of the Financing Providers hereby irrevocably appoints each of the
Administrative Agent and the Collateral Agent (each, an "Agent" and
collectively, the "Agents") as its agent and authorize such Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto. Anything contained herein to the contrary notwithstanding,
each Agent and each Financing Provider hereby agree that no Financing Provider
shall have any right individually to realize upon any of the Collateral
hereunder, it being understood and agreed that all powers, rights and remedies
hereunder with respect to the Collateral shall be exercised solely by the
Collateral Agent for the benefit of the Secured Parties at the direction of the
Administrative Agent.

 



- 59 - 

 

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.

 

No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02.(c), the Required Financing
Providers, or (B) in all other cases, the Administrative Agent or (ii) in the
case of any Agent, the Required Financing Providers (or such other number or
percentage of the Financing Providers as shall be necessary under the
circumstances as provided herein), and (c) except as expressly set forth herein,
no Agent shall have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company that is
communicated to or obtained by the financial institution serving in the capacity
of such Agent or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Financing Providers
(or such other number or percentage of the Financing Providers that shall be
permitted herein to direct such action or forbearance). None of the Collateral
Agent, the Collateral Administrator or the Securities Intermediary shall be
deemed to have knowledge of any Default, Event of Default, Market Value Event or
failure of the Borrowing Base Test unless and until a Responsible Officer has
received written notice thereof from the Company, a Financing Provider or the
Administrative Agent. None of the Collateral Agent, the Collateral
Administrator, the Securities Intermediary or the Administrative Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness, genuineness, value or sufficiency of
this Agreement, any other agreement, instrument or document or the Collateral,
or (v) the satisfaction of any condition set forth herein, other than to confirm
receipt of items expressly required to be delivered to such Agent. None of the
Collateral Agent, the Collateral Administrator, the Securities Intermediary or
the Administrative Agent shall be required to risk or expend its own funds in
connection with the performance of its obligations hereunder if it reasonably
believes it will not receive reimbursement therefor hereunder.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 



- 60 - 

 

 

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Financing
Providers, the instruction of the Required Financing Providers shall govern.
Neither the Collateral Administrator nor the Collateral Agent shall have any
duties or obligations under or in respect of any other agreement (including any
agreement that may be referenced herein) to which it is not a party. The grant
of any permissive right or power to the Collateral Agent hereunder shall not be
construed to impose a duty to act.

 

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria (Schedule 3) or the Concentration Limitations (Schedule 4) in any
instance, to determine if the conditions of "Deliver" have been satisfied or
otherwise to monitor or determine compliance by any other person with the
requirements of this Agreement.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. No agent shall be
responsible for any misconduct or negligence on the part of any sub-agent or
attorney appointed by such Agent with due care. Each Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Affiliates and the respective directors, officers,
employees, agents and advisors of such person and its Affiliates (the "Related
Parties") for such Agent. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Related Parties of each Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Collateral Agent, as the case may be.

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign at any time upon
30 days' notice to each other agent, the Financing Providers, the Portfolio
Manager and the Company. Upon any such resignation, the Required Financing
Providers shall have the right (with, so long as no Event of Default has
occurred and is continuing or Market Value Event has occurred, the consent of
the Company and the Portfolio Manager) to appoint a successor. If no successor
shall have been so appointed by the Required Financing Providers and shall have
accepted such appointment within thirty (30) days after the retiring Collateral
Administrator, Collateral Agent, Securities Intermediary or Administrative
Agent, as applicable, gives notice of its resignation, then the Administrative
Agent may, on behalf of the Financing Providers, appoint a successor which shall
be a financial institution with an office in New York, New York, or an Affiliate
of any such financial institution. If no successor shall have been so appointed
by the Administrative Agent and shall have accepted such appointment within
sixty (60) days after the retiring agent gives notice of its resignation, such
agent may petition a court of competent jurisdiction for the appointment of a
successor. Upon the acceptance of its appointment as Collateral Administrator,
Securities Intermediary, Administrative Agent or Collateral Agent, as the case
may be, hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring agent,
and the retiring agent shall be discharged from its duties and obligations
hereunder. After the retiring agent's resignation hereunder, the provisions of
this Article and Sections Section 5.03 and Section 10.04 shall continue in
effect for the benefit of such retiring agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Collateral Administrator, Securities
Intermediary, Administrative Agent or Collateral Agent, as the case may be.

 



- 61 - 

 

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Securities Intermediary may be removed at any time with 30 days' notice by the
Company (with the written consent of the Administrative Agent), with notice to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary,
the Financing Providers and the Portfolio Manager. Upon any such removal, the
Company shall have the right (with the consent of the Administrative Agent) to
appoint a successor to the Collateral Agent, the Collateral Administrator and/or
the Securities Intermediary, as applicable. If no successor to any such person
shall have been so appointed by the Company and shall have accepted such
appointment within thirty (30) days after such notice of removal, then the
Administrative Agent may appoint a successor which shall be a financial
institution with an office in New York, New York, or an Affiliate of any such
financial institution. Upon the acceptance of its appointment as Collateral
Administrator, Securities Intermediary or Collateral Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the removed agent, and the
removed agent shall be discharged from its duties and obligations hereunder.
After the removed agent's removal hereunder, the provisions of this Article and
Sections Section 5.03 and Section 10.04 shall continue in effect for the benefit
of such removed agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Collateral Administrator, Securities Intermediary or Collateral Agent,
as the case may be.

 

Upon the request of the Company or the Administrative Agent or the successor
agent, such retiring or removed agent shall, upon payment of its charges then
unpaid, execute and deliver an instrument transferring to such successor agent
all the rights, powers and trusts of the retiring or removed agent, and shall
duly assign, transfer and deliver to such successor agent all property and money
held by such retiring or removed agent hereunder. Upon request of any such
successor agent, the Company and the Administrative Agent shall execute any and
all instruments for more fully and certainly vesting in and confirming to such
successor agent all such rights, powers and trusts.

 

Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Financing Provider also
acknowledges that it will, independently and without reliance upon any Agent or
any other Financing Provider and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

 

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

 



- 62 - 

 

 

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

 

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.

 

The rights, protections and immunities given to the Agents in this Section 9.01
shall likewise be available and applicable to the Securities Intermediary and
the Collateral Administrator.

 

Section 9.02.        Additional Provisions Relating to the Collateral Agent,
Securities Intermediary and the Collateral Administrator.

 

(a)                Collateral Agent May Perform. The Collateral Agent shall from
time to time take such action (at the written direction of the Administrative
Agent or the Required Financing Providers) for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein,
provided that the Collateral Agent shall have no obligation to take any such
action in the absence of such direction and shall have no obligation to comply
with any such direction if it reasonably believes that the same (1) is contrary
to Applicable Law or (2) might subject the Collateral Agent to any loss,
liability, cost or expense, unless the Administrative Agent or the Required
Financing Providers, as the case may be, issuing such instruction makes
provision satisfactory to the Collateral Agent for payment of same.

 

With respect to actions which are incidental to the actions specifically
delegated to the Collateral Agent hereunder, the Collateral Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the written direction of the Administrative Agent;
provided that the Collateral Agent shall not be required to take any action
hereunder at the request of the Administrative Agent, the Required Financing
Providers or otherwise if the taking of such action, in the determination of the
Collateral Agent, (1) is contrary to Applicable Law or (2) is reasonably likely
to subject the Collateral Agent to any loss, liability, cost or expense, unless
the Administrative Agent or the Required Financing Providers, as the case may
be, issuing such instruction make provision satisfactory to the Collateral Agent
for payment of same. In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within ten (10)
Business Days of its receipt of such request, the Administrative Agent shall be
deemed to have declined to consent to the relevant action. Any action to be
taken or not taken and any discretion to be exercised by the Collateral Agent
under the Asset Pledge Agreement and the Equity Pledge Agreement will be done
solely at the direction of the Administrative Agent.

 

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action and shall have no liability in connection therewith
except as otherwise provided in this Agreement. The Collateral Agent shall act
in accordance with instructions received after such five (5) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions.

 



- 63 - 

 

 

(b)                Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession, provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral if it
takes such action for that purpose as the Company reasonably requests at times
other than upon the occurrence and during the continuance of any Event of
Default, but failure of the Collateral Agent to comply with any such request at
any time shall not in itself be deemed a failure to exercise reasonable care.
The Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any liens thereon.

 

(c)                Collateral Agent Not Liable. Except to the extent arising
from the gross negligence, willful misconduct, criminal conduct, fraud or
reckless disregard of the Collateral Agent, the Collateral Agent shall not be
liable by reason of its compliance with the terms of this Agreement with respect
to (1) the investment of funds held thereunder in Eligible Investments (other
than for losses attributable to the Collateral Agent's failure to make payments
on investments issued by the Collateral Agent, in its commercial capacity as
principal obligor and not as collateral agent, in accordance with their terms)
or (2) losses incurred as a result of the liquidation of any Eligible Investment
prior to its stated maturity.

 

(d)                Certain Rights and Obligations of the Collateral Agent.
Without further consent or authorization from any Financing Providers, the
Collateral Agent may execute any documents or instruments necessary to release
any lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted by this Agreement or as otherwise
permitted or required hereunder or to which the Required Financing Providers
have otherwise consented. Anything contained herein to the contrary
notwithstanding, in the event of a foreclosure by the Collateral Agent on any of
the Collateral pursuant to a public or private sale, any Agent or Financing
Provider may be the purchaser of any or all of such Collateral at any such sale
and the Collateral Agent, as agent for and representative of the Financing
Providers (but not any Financing Provider in its individual capacity unless the
Required Financing Providers shall otherwise agree), shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any collateral payable by the purchaser at such sale.

 

(e)                Collateral Agent, Securities Intermediary and Collateral
Administrator Fees and Expenses. The Company agrees to pay to the Collateral
Agent, the Securities Intermediary and the Collateral Administrator such fees as
the Administrative Agent, the Collateral Agent, the Securities Intermediary, the
Collateral Administrator and the Portfolio Manager, may agree in writing. The
Company further agrees to pay to the Collateral Agent, the Securities
Intermediary and the Collateral Administrator, or reimburse the Collateral
Agent, the Securities Intermediary and the Collateral Administrator for paying,
reasonable and documented out-of-pocket expenses, including attorney's fees, in
connection with this Agreement and the transactions contemplated hereby.

 

(f)                 Execution by the Collateral Agent, the Securities
Intermediary and the Collateral Administrator. The Collateral Agent, the
Securities Intermediary and the Collateral Administrator are executing this
Agreement solely in their capacity as Collateral Agent, Securities Intermediary
and Collateral Administrator hereunder and in no event shall have any obligation
to make any Advance, provide any Financing or perform any obligation of the
Administrative Agent hereunder. Each of the Lenders, the Administrative Agent
and the Borrower hereby directs the Collateral Agent to execute and deliver the
Asset Pledge Agreement and the Equity Pledge Agreement and directs the
Securities Intermediary to execute and deliver the Asset Pledge Agreement.

 



- 64 - 

 

 

(g)                Reports by the Collateral Administrator. The Company hereby
appoints Virtus Group LP as Collateral Administrator and directs the Collateral
Administrator to prepare the reports in a form agreed among the Collateral
Administrator, Administrative Agent and the Company. Without limitation to the
foregoing, upon the written request (including via email) of the Administrative
Agent, which may be in the form of a standing request, the Collateral
Administrator shall provide to the Administrative Agent a copy of the most
recent notice memo, distribution report or similar notice or report received by
it in respect of any Portfolio Investment(s) identified by the Administrative
Agent as soon as reasonably practicable after such request is made by the
Administrative Agent (or, if such request is a standing request, as soon as
reasonably practicable after such notice or report is received).

 

(h)                Information Provided to Collateral Agent and Collateral
Administrator. Without limiting the generality of any terms of this Section,
neither the Collateral Agent nor the Collateral Administrator shall have
liability for any failure, inability or unwillingness on the part of the
Portfolio Manager, the Administrative Agent, the Company or the Required
Financing Parties to provide accurate and complete information on a timely basis
to the Collateral Agent or the Collateral Administrator, as applicable, or
otherwise on the part of any such party to comply with the terms of this
Agreement, and shall have no liability for any inaccuracy or error in the
performance or observance on the Collateral Agent's or Collateral
Administrator's, as applicable, part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

 

Article X
MISCELLANEOUS

 

Section 10.01.    Non-Petition; Limited Recourse; Limited Recourse. Each of the
Collateral Agent, the Securities Intermediary, the Collateral Administrator and
the Portfolio Manager hereby agrees not to commence, or join in the commencement
of, any proceedings in any jurisdiction for the bankruptcy, winding-up or
liquidation of the Company or any similar proceedings, in each case prior to the
date that is one year and one day (or if longer, any applicable preference
period plus one day) after the payment in full of all amounts owing to the
parties hereto. The foregoing restrictions are a material inducement for the
parties hereto to enter into this Agreement and are an essential term of this
Agreement. The Administrative Agent or the Company may seek and obtain specific
performance of such restrictions (including injunctive relief), including,
without limitation, in any bankruptcy, winding-up, liquidation or similar
proceedings. The Company shall promptly object to the institution of any
bankruptcy, winding-up, liquidation or similar proceedings against it and take
all necessary or advisable steps to cause the dismissal of any such proceeding;
provided that such obligation shall be subject to the availability of funds
therefor. Nothing in this Section 10.01 shall limit the right of any party
hereto to file any claim or otherwise take any action with respect to any
proceeding of the type described in this Section that was instituted by the
Company or against the Company by any Person other than a party hereto.

 

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Portfolio Manager
contained in this Agreement shall be had against any incorporator, stockholder,
partner, officer, director, member, manager, employee or agent of the Company,
the Portfolio Manager or any of their respective Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and (with respect to the express obligations of the Portfolio Manager hereunder)
the Portfolio Manager and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of the Company, the Portfolio Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
or the Portfolio Manager contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by the Company or the Portfolio
Manager of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 



- 65 - 

 

 

Section 10.02.    Notices. All notices and other communications in respect
hereof (including, without limitation, any modifications hereof, or requests,
waivers or consents hereunder) to be given or made by a party hereto shall be in
writing (including by electronic mail or other electronic messaging system of
.pdf or other similar files) to the other parties hereto at the addresses for
notices specified on the Transaction Schedule (or, as to any such party, at such
other address as shall be designated by such party in a notice to each other
party hereto). All such notices and other communications shall be deemed to have
been duly given when (a) transmitted by facsimile, (b) personally delivered, (c)
in the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.

 

Section 10.03.    No Waiver. No failure on the part of any party hereto to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

Section 10.04.    Expenses; Indemnity; Damage Waiver; Right of Setoff.

 

(a)                The Company shall pay (1) all fees and reasonable and
documented out of pocket expenses incurred by the Agents, the Collateral
Administrator, the Securities Intermediary and their Related Parties, including
the fees, charges and disbursements of outside counsel for each Agent and the
Collateral Administrator, and such other local counsel as required for the
Agents and the Collateral Administrator, collectively, in connection with the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (2) all
reasonable and documented out-of-pocket expenses incurred by the Agents, the
Collateral Administrator and the Lenders, including the fees, charges and
disbursements of outside counsel for each Agent, the Collateral Administrator
and such other local counsel as required for all of them, in connection
herewith, including the enforcement or protection of their rights in connection
with this Agreement, including their rights under this Section, or in connection
with the Financings provided by them hereunder, including all such reasonable
and documented out-of pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Financings.

 

(b)                The Company shall indemnify the Agents, the Collateral
Administrator, the Securities Intermediary, the Lenders and each Related Party
of any of the foregoing persons (each such person being called an "Indemnitee"),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of outside counsel for each Indemnitee and such other local
counsel as required for any Indemnitees, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (1) the
execution or delivery of this Agreement or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations (including, without limitation, any breach of any representation or
warranty made by the Company or the Portfolio Manager hereunder (for the
avoidance of doubt, after giving effect to any limitation included in any such
representation or warranty relating to materiality or causing a Material Adverse
Effect)) or the exercise of the parties thereto of their respective rights or
the consummation of the transactions contemplated hereby, (2) any Financing or
the use of the proceeds therefrom, or (3) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or is pursuing or defending any such action;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, fraud,
reckless disregard or willful misconduct of such Indemnitee or (ii) with respect
to the Lenders, relate to the performance of the Portfolio Investments. This
Section 10.04.(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 



- 66 - 

 

 

(c)                To the extent permitted by Applicable Law, neither the
Company nor any Indemnitee shall assert, and each hereby waives, any claim
against the Company or any Indemnitee, as applicable, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement, instrument or transaction contemplated
hereby, any Financing or the use of the proceeds thereof.

 

(d)                If an Event of Default shall have occurred and be continuing,
each Financing Provider and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Financing Provider or Affiliate to or for the credit or the account of the
Company against any of and all the obligations of the Company now or hereafter
existing under this Agreement held by such Financing Provider, irrespective of
whether or not such Financing Provider shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Financing Provider under this clause (d) are in addition to other rights and
remedies (including other rights of setoff) which such Financing Provider may
have.

 

Section 10.05.    Amendments. No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including, without
limitation, a writing evidenced by a facsimile transmission or electronic mail)
and executed by each of the Company, the Agents, the Collateral Administrator,
the Required Financing Providers and the Portfolio Manager; provided, however,
that any amendment to this Agreement that the Administrative Agent determines in
its commercially reasonable judgment is necessary to effectuate the purposes of
Section 1.04 hereof following the occurrence and during the continuance of an
Event of Default or following the occurrence of a Market Value Event and which
would not result in an increase or decrease in the rights, duties or liabilities
of the Portfolio Manager shall not be required to be executed by the Portfolio
Manager; provided, further, that the Administrative Agent may waive any of the
Eligibility Criteria and the requirements set forth in Schedule 3 or Schedule 4
in its sole discretion; provided, further, that none of the Collateral Agent,
the Collateral Administrator or the Securities Intermediary shall be required to
execute any amendment that affects its rights, duties, protections or
immunities.

 

Section 10.06.    Successors; Assignments.

 

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Company may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Portfolio Manager, the Administrative Agent and each Financing
Provider (and any attempted assignment or transfer by the Company without such
consent shall be null and void) and the Portfolio Manager may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent. Except as expressly set forth
herein, nothing in this Agreement, expressed or implied, shall be construed to
confer upon any person any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 



- 67 - 

 

 

(b)                Subject to the conditions set forth below, any Lender may
assign to one or more banks or other financial institutions (or Affiliates
thereof) or, after the occurrence and during the continuance of an Event of
Default or after the occurrence of a Market Value Event, any other person, all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Financing Commitment and the Advances at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Financing
Commitment to an assignee that is a Lender (or any Affiliate thereof) with a
Financing Commitment immediately prior to giving effect to such assignment.

 

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement; (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent; and (C) unless a Market Value Event has occurred or an
Event of Default has occurred and is continuing, no Lender may assign this
Agreement or any of its rights and obligations under this Agreement to a Person
that is primarily engaged in alternative asset management, including, without
limitation, any private equity fund, distressed asset fund or hedge fund, in
each case, without the prior written consent of the Company.

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections Section 5.03 and
Section 10.04).

 

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each assignment and assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Financing Commitment of, and principal amount of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be conclusive absent
manifest error, and the parties hereto shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, any Lender and the
Portfolio Manager, at any reasonable time and from time to time upon reasonable
prior notice. Upon its receipt of a duly completed assignment and assumption
executed by an assigning Lender and an assignee, the Administrative Agent shall
accept such assignment and assumption and record the information contained
therein in the Register.

 

(c)                Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a "Lender Participant") in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances owing to it); provided that (1) such Lender's
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (3) the Company, the Agents and the other Financing
Providers shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Lender Participant, agree to
any Material Amendment that affects such Lender Participant. As used herein,
"Material Amendment" means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender, (ii)
reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable hereunder, (iii) postpones the scheduled
date of payment of the principal amount of any Advance, or any interest thereon,
or any other amounts payable hereunder, or reduces the amount of, waives or
excuses any such payment, or postpones the scheduled date of expiration of any
Financing Commitment, (iv) changes any provision in a manner that would alter
the pro rata sharing of payments required hereby, or (v) changes any of the
provisions of this Section or the definition of "Required Financing Providers"
or any other provision hereof specifying the number or percentage of Financing
Providers required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder. No Lender Participant shall be a
Person that is primarily engaged in alternative asset management, including,
without limitation, any private equity fund, distressed asset fund or hedge
fund, in each case, without the prior written consent of the Company.

 



- 68 - 

 

 

(d)                Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Company, maintain a register on which it
enters the name and address of each Lender Participant and the principal amounts
(and stated interest) of each Lender Participant's interest in the Advances or
other obligations under this Agreement (the "Participant Register"); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The Company
agrees that each Participant shall be entitled to the benefits of Sections
Section 3.01.(e) and Section 3.03 (subject to the requirements and limitations
therein, including the requirements under Section 3.03.(f) (it being understood
that the documentation required under Section 3.03.(f) shall be delivered to the
Lender that sells the participation)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (d) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.01.(f) relating to replacement of Lenders as if it were
an assignee under paragraph (b) of this Section 10.06; and (B) shall not be
entitled to receive any greater payment under Sections Section 3.01.(e) and
Section 3.03, with respect to any participation, than the Lender that sells the
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Lender or the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Company's
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the replacement of Lenders provisions set forth in Section 3.01.(f)
with respect to any Participant.

 

Section 10.07.    Governing Law; Submission to Jurisdiction; Etc.

 



- 69 - 

 

 

(a)                Governing Law. This Agreement will be governed by and
construed in accordance with the law of the State of New York.

 

(b)                Submission to Jurisdiction. With respect to any suit, action
or proceedings relating to this Agreement (collectively, "Proceedings"), each
party hereto irrevocably (i) submits to the non-exclusive jurisdiction of the
courts of the State of New York and the United States District Court located in
the Borough of Manhattan in New York City and (ii) waives any objection which it
may have at any time to the laying of venue of any Proceedings brought in any
such court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

 

(c)                Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE
ADMINISTRATIVE AGENT ON BEHALF OF THE FINANCING PROVIDERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.08.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under Applicable Law (collectively the "Charges"), shall exceed
the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Financing Provider holding such
Advance in accordance with Applicable Law, the rate of interest payable in
respect of such Advance hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Advance but
were not payable as a result of the operation of this Section 10.08 shall be
cumulated and the interest and Charges payable to such Financing Provider in
respect of other Advances or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Financing Provider.

 

Section 10.09.    PATRIOT Act. Each Financing Provider and Agent that is subject
to the requirements of the PATRIOT Act hereby notifies the Company that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such
Financing Provider or Agent to identify the Company in accordance with the
PATRIOT Act.

 

Section 10.10.    Counterparts. This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

 

Section 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 



- 70 - 

 

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(1)                a reduction in full or in part or cancellation of any such
liability;

 

(2)                a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

 

(3)                the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

As used herein:

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



- 71 - 

 

 

[remainder of page intentionally blank]

 

 

 

 

 

 

 

 

 

 

- 72 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



   

WHITEHORSE FINANCE CREDIT I, LLC, as Company

 

By: WhiteHorse Finance, Inc., its Designated Manager



 

By__________________________________
Name:
Title:



 

WHITEHORSE FINANCE, INC., as Portfolio Manager



 

By__________________________________
Name: Edward J. Giordano
Title: Chief Financial Officer



 



 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent


 

By__________________________________
Name:
Title:



 



 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent


 

 

By__________________________________
Name:
Title:

 

CITIBANK, N.A., as Collateral Agent




By__________________________________
Name:
Title:






CITIBANK, N.A., as Securities Intermediary



 

By__________________________________
Name:
Title:






VIRTUS GROUP LP, as Collateral Administrator



 

By__________________________________
Name:
Title:

 

The Financing Providers

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender



 

By__________________________________
Name:
Title:

 

 

 

SCHEDULE 1

 

Transaction Schedule

 

1. Types of Financing Available Financing Limit             Advances yes   Prior
to an Commitment Increase Date:  U.S.$200,000,000; After an Commitment Increase
Date, if any, U.S.$235,000,000           2. Financing Providers   Financing
Commitment           Lender: JPMorgan Chase Bank, National Association Prior to
an Commitment Increase Date:  U.S.$200,000,000; After an Commitment Increase
Date, if any, U.S.$235,000,000, in each case, as reduced from time to time
pursuant to Section 4.07       3. Scheduled Termination Date: December 29, 2021
      4. Interest Rates           Applicable Margin for Advances:

With respect to interest based on the LIBO Rate, 2.75% per annum.

With respect to interest based on the Base Rate, 2.75% per annum.

      5. Account Numbers           Custodial Account: 11548100   Collection
Account: 11548200   Expense Reserve Account: 11548300   MV Cure Account:
11548400   Unfunded Exposure Account: 11548500       6. Market Value Trigger:
65%   Market Value Cure Trigger: 57%       7. Purchases of Restricted Securities
          Notwithstanding anything herein to the contrary, no Portfolio
Investment may constitute, at the time of initial purchase, a Restricted
Security.  As used herein, "Restricted Security" means any security that forms
part of a new issue of publicly issued securities (a) with respect to which an
Affiliate of any Financing Provider that is a "broker" or a "dealer", within the
meaning of the Securities Exchange Act of 1934, participated in the distribution
as a member of a selling syndicate or group within 30 days of the proposed
purchase by the Company and (b) which the Company proposes to purchase from any
such Affiliate of any Financing Provider.              

 

 

 



Addresses for Notices

 

The Company:

WhiteHorse Finance Credit I, LLC

1450 Brickell Avenue, 31st Floor

Miami, FL 33131

 

Attn: Operations

Email: operations@higcapital.com

      The Portfolio Manager:

WhiteHorse Finance, Inc.

1450 Brickell Avenue, 31st Floor

Miami, FL 33131

 

Attn: Edward J. Giordano

Email: egiordano@higcapital.com

operations@higcapital.com

      The Administrative Agent:

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,

3rd Floor

Newark, Delaware 19713

 

Attention: DE_Custom_Business,

attention: Nick Rapak

Telephone: (302) 634-4961

       

with a copy to

 

   

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

Attention: Louis Cerrotta

Telephone: 212-622-7092

Email: louis.cerrotta@jpmorgan.com

de_custom_business@jpmorgan.com

NA_Private_Financing_Diligence@jpmorgan.com

 

      The Collateral Agent:

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Attention: Agency & Trust

Whitehorse Finance Credit I, LLC

Telephone: (713) 693-6677

Email: jacqueline.suarez@citi.com

 

            The Securities Intermediary:

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Attention: Agency & Trust

Whitehorse Finance Credit I, LLC

Telephone: (713) 693-6677

Email: jacqueline.suarez@citi.com

 

      The Collateral Administrator:

Whitehorse Finance Credit I LLC c/o Virtus Group, LP

1301 Fannin St., Suite 1700

Houston, TX

Attention: Paul Plank

Telephone: (713) 993-4300

Facsimile: (877) 595-1376

Email: WhitehorseFinCredILLC@virtusllc.com

 

     

 



- 2 - 

 

 

JPMCB:

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

 

Attention: Robert Nichols

Facsimile: (302) 634-1092

 

with a copy to:

 

   

JPMorgan Chase Bank, National Association

270 Park Avenue

New York, New York 10017

 

Attention: Eugene O'Neill

Telephone: 212-834-9295

      Each other Financing Provider: The address (or facsimile number or
electronic mail address) provided by it to the Administrative Agent.  

 

- 3 - 

 

 

SCHEDULE 2

 

Contents of Notices of Acquisition

 

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
DE_Custom_Business
Attention: Nick Rapak
Email: de_custom_business@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Michael Grogan
Email: NA_Private_Financing_Diligence@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
DE_Custom_Business
Attention: Robert Nichols

 

cc:

 

Citibank, N.A., as Collateral Agent

Virtus Group LP, as Collateral Administrator

 



 

 

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan Agreement, dated as of December 23, 2015
(as amended and restated as of June 27, 2016, as amended October 14, 2016, as
amended and restated as of June 29, 2017, as further amended and restated as of
May 15, 2018 and as further amended from time to time, the "Agreement"), among
WhiteHorse Finance Credit I, LLC, as borrower (the "Company"), JPMorgan Chase
Bank, National Association, as administrative agent (the "Administrative
Agent"), WhiteHorse Finance, Inc., as portfolio manager (the "Portfolio
Manager"), the financing providers party thereto and the collateral agent and
securities intermediary party thereto. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given such terms in
the Agreement.

 

Pursuant to the Agreement, the Portfolio Manager hereby [requests approval for
the Company to acquire][notifies the Administrative Agent of the Company's
intention to acquire] via [Purchase][Substitution] the following Portfolio
Investment(s):1

 

Fund   Issuer / Obligor   Jurisdiction   Identifier (LoanX; CUSIP)   Requested
Notional Amount   Asset Class   Current Pay (Y/N)   Syndication Type   Lien  
Tranche Size   Price   Spread / Coupon   Base Rate   LIBOR Floor   Maturity  
Moody's Industry   LTM EBITDA (In Millions)   LTM Capital Expenditures (in
Millions)   Leverage Through Tranche (Net)   Interest Coverage   Financial
Covenants   Security Identifier   Security Description   Quantity  

 

1 Company to complete as applicable.

 



- 2 - 

 

 

To the extent available, we have included herewith (1) the material underlying
instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) audited financial statement for the previous most
recently ended three years of the obligor of each such Portfolio Investment, (3)
quarterly statements for the previous most recently ended eight fiscal quarters
of the obligor of each such Portfolio Investment, (4) any appraisal or valuation
reports conducted by third parties in connection with the proposed investment by
the Company, (5) applicable "proof of existence" details (if requested by the
Administrative Agent) and (6) the ratio of indebtedness to EBITDA as calculated
by the Portfolio Manager. The Portfolio Manager acknowledges that it will
provide such other information from time to time reasonably requested by the
Administrative Agent.

 



   

Very truly yours,

 

WHITEHORSE FINANCE, INC., as Portfolio Manager



 

By__________________________________
Name:
Title:

 

- 3 - 

 

 

SCHEDULE 3

 

Eligibility Criteria

 

1.Each Portfolio Investment is a Loan or a debt security and is not a Synthetic
Security, a Zero-Coupon Security, a Structured Finance Obligation, a
Participation Interest (other than Initial Portfolio Investments), a Mezzanine
Obligation (or, for the avoidance of doubt, any other unsecured obligation of an
obligor) or a Letter of Credit.

 

2.Such Portfolio Investment does not require the making of any future advance or
payment by the Company to the issuer thereof or any related counterparty except
in connection with a Delayed Funding Term Loan or a Revolving Loan.

 

3.Such Portfolio Investment is eligible to be entered into by, sold or assigned
to the Company and pledged to the Collateral Agent.

 

4.Such Portfolio Investment is denominated and payable in U.S. dollars.

 

5.Such Portfolio Investment is issued by a company organized in an Eligible
Jurisdiction and, if such company is not organized in the United States, such
company has submitted to jurisdiction in the United States in the related
underlying instrument and the related underlying instrument is governed by the
laws of a State of the United States.

 

6.[Reserved].

 

7.Such Portfolio Investment is not subject to an event of default (as defined in
the underlying instruments for such Portfolio Investment) in accordance with its
terms (including the terms of its underlying instruments after giving effect to
any grace and/or cure period set forth in the related loan agreement, but not to
exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with such Portfolio Investment is in default with respect to the payment
of principal or interest for which the lenders for such pari passu Indebtedness
have elected to accelerate such Indebtedness, which such default would trigger a
default under the related loan agreement (after giving effect to any grace
and/or cure period set forth in the related loan agreement, but not to exceed
five (5) days) (a "Defaulted Obligation").

 

8.On the Trade Date, the timely repayment of such Portfolio Investment is not
subject to non-credit-related risk as determined by the Portfolio Manager in its
good faith and reasonable judgment.

 

9.Such Portfolio Investment is not an equity security and does not provide, on
the date of acquisition, for conversion or exchange at any time over its life
into an equity security.

 

10.Such Portfolio Investment will not cause the Company or the pool of
Collateral to be required to register as an investment company under the
Investment Company Act of 1940, as amended.

 

11.In the case of a Portfolio Investment that is a Loan, (i) the Administrative
Agent is an "Eligible Assignee" (as such term, or comparable term, is defined in
the documents evidencing such Portfolio Investment) and such Portfolio
Investment is otherwise permitted to be entered into by, sold or assigned to the
Administrative Agent and (ii) the Company shall have delivered to the
Administrative Agent an assignment agreement duly executed by the administrative
agent (if such administrative agent is an Affiliate of the Company or the
Portfolio Manager) in respect of such Portfolio Investment, naming the
Administrative Agent as assignee, within (x) with respect to any Portfolio
Investment owned by the Company on the Amendment Date, 15 Business Days of the
Amendment Date or (y) with respect to any other Portfolio Investment, 15
Business Days of the acquisition thereof.

 



 

 

 

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

 

"Eligible Jurisdictions" means Canada and the United States.

 

"Letter of Credit" means a facility whereby (i) a fronting bank ("LOC Agent
Bank") issues or will issue a letter of credit ("LC") for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

 

"Structured Finance Obligation" means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

 

"Synthetic Security" means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

 

"Zero-Coupon Security" means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

- 2 - 

 

 

SCHEDULE 4

 

Concentration Limitations

 

The "Concentration Limitations" shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

1.Not more than 5% of the Collateral Principal Amount may constitute the funded
principal amount and Unfunded Exposure Amount, collateralized or
uncollateralized, of Portfolio Investments issued by a single obligor and its
Affiliates; provided that, the funded principal amount and Unfunded Exposure
Amount, collateralized or uncollateralized, of Portfolio Investments issued by
three obligors and their Affiliates may constitute up to 7% of the Collateral
Principal Amount. Notwithstanding the foregoing, no obligor shall deemed an
Affiliate of any person solely because they are under the control of the same
private equity sponsor or similar sponsor or because such obligor is owned by a
common holding company with an obligor of another obligation so long as the
collateral securing such loans is not common.

 

2.Not less than 72% of the Collateral Principal Amount may consist of cash,
Eligible Investments representing Principal Proceeds and the funded principal
amount of Senior Secured Loans.

 

3.Not more than 15% of the Collateral Principal Amount may consist of the funded
principal amount of Portfolio Investments whose obligors are organized in
Canada.

 

4.Not more than 20% of the Collateral Principal Amount may consist of the funded
principal amount of obligations of obligors with an EBITDA of less than
U.S.$10,000,000 for cash flow loans, or with receivable assets of less than
U.S.$85,000,000 for asset based loans.

 

5.Not more than 18% of the Collateral Principal Amount may consist of the funded
principal amount of Portfolio Investments that are issued by obligors that
belong to the same Moody's Industry Classification; provided that the funded
principal amount of Portfolio Investments that are issued by obligors that
belong to any two Moody's Industry Classifications (with one of the two
exceptions being granted exclusively to the Services: Business classification)
may constitute up to 25% of the Collateral Principal Amount. As used herein,
"Moody's Industry Classifications" means the industry classifications set forth
in Schedule 6 hereto, as such industry classifications shall be updated at the
option of the Portfolio Manager (with the consent of the Administrative Agent)
if Moody's publishes revised industry classifications.

 

6.The Unfunded Exposure Amount, collateralized or uncollateralized, shall not
exceed 10% of the Collateral Principal Amount.

 

 

 

 

SCHEDULE 5

 

Initial Portfolio Investments

 

 

 

 

SCHEDULE 6

 

Moody's Industry Classifications Industry Code Description 1 Aerospace & Defense
2 Automotive 3 Banking, Finance, Insurance & Real Estate 4 Beverage, Food &
Tobacco 5 Capital Equipment 6 Chemicals, Plastics & Rubber 7 Construction &
Building 8 Consumer goods:  Durable 9 Consumer goods:  Non-durable 10
Containers, Packaging & Glass 11 Energy:  Electricity 12 Energy:  Oil & Gas 13
Environmental Industries 14 Forest Products & Paper 15 Healthcare &
Pharmaceuticals 16 High Tech Industries 17 Hotel, Gaming & Leisure 18
Media:  Advertising, Printing & Publishing 19 Media:  Broadcasting &
Subscription 20 Media:  Diversified & Production 21 Metals & Mining 22 Retail 23
Services:  Business 24 Services:  Consumer 25 Sovereign & Public Finance 26
Telecommunications 27 Transportation:  Cargo 28 Transportation:  Consumer 29
Utilities:  Electric 30 Utilities:  Oil & Gas 31 Utilities:  Water 32 Wholesale

 

 

 

 

EXHIBIT A

 

Form of Request for Advance

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
DE_Custom_Business
Attention: Nick Rapak
Email: de_custom_business@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Louis Cerrotta
Email: louis.cerrotta@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Robert Nichols

 

cc:

Citibank, N.A., as Collateral Agent

Virtus Group LP, as Collateral Administrator

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan Agreement, dated as of December 23, 2015
(as amended and restated as of June 27, 2016, as amended October 14, 2016, as
amended and restated as of June 29, 2017, as further amended and restated as of
May 15, 2018 and as further amended from time to time, the "Agreement"), among
WhiteHorse Finance Credit I, LLC, as borrower (the "Company"), JPMorgan Chase
Bank, National Association, as administrative agent (the "Administrative
Agent"), WhiteHorse Finance, Inc., as portfolio manager (the "Portfolio
Manager"), the financing providers party thereto, and the collateral agent and
securities intermediary party thereto. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given such terms in
the Agreement.

 

Pursuant to the Agreement, you are hereby notified of the following:

 

(1)                The Company hereby requests an Advance under Section 2.03 of
the Agreement to be funded on [____________].

 



 

 

 

(2)                The aggregate amount of the Advance requested hereby is
U.S.$[_________].1

 

(3)                The proposed purchases (if any) relating to this request are
as follows:

 

Security Par Price Purchased Interest (if any)                

 

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement have been satisfied or
waived as of the related Trade Date (and shall be satisfied or waived as of the
related Settlement Date).

 



   

Very truly yours,

 

WhiteHorse Finance Credit I, LLC

 

By: WhiteHorse Finance, Inc., as Portfolio Manager




 

By__________________________________
Name:
Title:

 





 



1 Note: The requested Financing shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s), the Borrowing Base Test is satisfied.



 



- 2 - 

